


EXHIBIT 10.4


SERVICENOW, INC.
2012 EQUITY INCENTIVE PLAN
NOTICE OF GLOBAL STOCK OPTION GRANT
Unless otherwise defined herein, the terms defined in the ServiceNow, Inc. (the
“Company”) 2012 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Global Stock Option Grant and the electronic representation of
this Notice of Global Stock Option Grant established and maintained by the
Company or a third party designated by the Company (the “Notice”).
Name:
As set forth in the electronic representation of this Notice of Global Stock
Option Grant.    

Address:
As set forth in the electronic representation of this Notice of Global Stock
Option Grant.    

You (the “Participant”) have been granted an option to purchase shares of Common
Stock of the Company under the Plan subject to the terms and conditions of the
Plan, this Notice and the Global Stock Option Award Agreement, including any
appendix to the Global Stock Option Award Agreement for Participant’s country
(the “Appendix”) (the Stock Option Award Agreement and the Appendix are
collectively referred to as the “Agreement”).
Grant Number :
The “Grant Name” as set forth in the electronic representation of this Notice of
Global Stock Option Grant.    

Date of Grant :
The “Grant Date” as set forth in the electronic representation of this Notice of
Global Stock Option Grant.    

Vesting Commencement Date :
The “Vesting Start” as set forth in the electronic representation of this Notice
of Global Stock Option Grant.    

Exercise Price per Share :
US$ The “Exercise Price” as set forth in the electronic representation of this
Notice of Global Stock Option Grant.

Total Number of Shares :
The “Shares Granted” as set forth in the electronic representation of this
Notice of Global Stock Option Grant.    

Type of Option :
The “Grant Type” as set forth in the electronic representation of this Notice of
Global Stock Option Grant.    

Expiration Date :
The “Expiration” as set forth in the electronic representation of this Notice of
Global Stock Option Grant.    

Vesting Schedule:
Subject to the limitations set forth in this Notice, the Plan and the Agreement,
the Option will vest and may be exercised, in whole or in part, in accordance
with the following schedule:

As set forth in the “Vesting Schedule Addendum” in the electronic representation
of this Notice of Global Stock Option Grant.


By accepting (whether in writing, electronically or otherwise) the Option,
Participant acknowledges and agrees to the following:
Participant understands that Participant’s employment or consulting relationship
or service with the Company or a Parent or Subsidiary is for an unspecified
duration and that nothing in this Notice, the Agreement or the Plan changes the
nature of that relationship. Participant acknowledges that the vesting of the
Options pursuant to this Notice is earned only by continuing service as an
Employee, Director or Consultant of the Company or a Parent or Subsidiary.
Furthermore, the period during which Participant may exercise the Option after
such Termination will commence on the date Participant ceases to actively
provide services and will not be extended by any notice period mandated under
employment laws in the jurisdiction where Participant is employed or terms of
Participant’s employment agreement. Participant also understands that this
Notice is subject to the terms and conditions of both the Agreement and the
Plan, both of which are incorporated herein by reference. Participant has read
both the Agreement and the Plan. By accepting this Option, Participant consents
to the electronic delivery as set forth in the Agreement.








--------------------------------------------------------------------------------




SERVICENOW, INC.
2012 EQUITY INCENTIVE PLAN
GLOBAL STOCK OPTION AWARD AGREEMENT


Unless otherwise defined in this Global Stock Option Award Agreement (the
“Agreement”), any capitalized terms used herein shall have the meaning ascribed
to them in the ServiceNow, Inc. (the “Company”) 2012 Equity Incentive Plan (the
“Plan”).
Participant has been granted an option to purchase Shares (the “Option”),
subject to the terms and conditions of the Plan, the Notice of Global Stock
Option Grant (the “Notice”) and this Agreement, including any appendix to this
Agreement for Participant’s country (the “Appendix”).
        
1.Vesting Rights. Subject to the applicable provisions of the Plan and this
Agreement, this Option may be exercised, in whole or in part, in accordance with
the schedule set forth in the Notice.


2.Termination Period.


(a)    General Rule. Except as provided below, and subject to the Plan, this
Option may be exercised for 90 days after Participant’s Termination. In no event
shall this Option be exercised later than the Expiration Date set forth in the
Notice.


(b)    Death; Disability. Unless provided otherwise in the Notice, upon
Participant’s Termination by reason of his or her death, or if a Participant
dies within 90 days of the Termination Date, this Option may be exercised for
twelve months, provided that in no event shall this Option be exercised later
than the Expiration Date set forth in the Notice. Unless provided otherwise in
the Notice, upon Participant’s Termination by reason of his or her Disability,
this Option may be exercised for six months, provided that in no event shall
this Option be exercised later than the Expiration Date set forth in the Notice.


(c)    Cause. Upon Participant’s Termination for Cause (as defined in the Plan),
the Option shall expire on such date of Participant’s Termination Date.


3.Grant of Option. Participant named in the Notice has been granted an Option
for the number of Shares set forth in the Notice at the exercise price per Share
in U.S. Dollars set forth in the Notice (the “Exercise Price”). In the event of
a conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan shall
prevail. If designated in the Notice as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an ISO, to the extent that
it exceeds the U.S. $100,000 rule of Code Section 422(d) it shall be treated as
a Nonqualified Stock Option (“NQSO”).


4.Exercise of Option.


(a)    Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set forth in the Notice and the applicable
provisions of the Plan and this Agreement. In the event of Participant’s death,
Disability, Termination for Cause or other Termination, the exercisability of
the Option is governed by the applicable provisions of the Plan, the Notice and
this Agreement.


(b)    Method of Exercise. This Option is exercisable by delivery of an exercise
notice (the “Exercise Notice”), which shall state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised
(the “Exercised Shares”), and such other representations and agreements as may
be required by the Company pursuant to the provisions of the Plan. The Exercise
Notice shall be delivered in person, by mail, via electronic mail or facsimile
or by other authorized method to the Secretary of the Company or other person
designated by the Company. The Exercise Notice shall be accompanied by payment
of the aggregate Exercise Price as to all Exercised Shares together with any
Tax-Related Items withholding (as defined in Section 8(a) below). This Option
shall be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice




--------------------------------------------------------------------------------




accompanied by such aggregate Exercise Price and payment of any Tax-Related
Items.


(c)    No Shares shall be issued pursuant to the exercise of this Option unless
such issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed and any exchange control restrictions. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.


5.Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of Participant:


(a)    cash;


(b)    check;


(c)    a “broker-assisted” or “same-day sale” (as described in Section 11(d) of
the Plan); or


(d)    other method authorized by the Committee.


6.Limited Transferability of Option. Except as set forth in this Section 6, this
Option may not be transferred in any manner other than by will or by the laws of
descent or distribution or court order and may be exercised during the lifetime
of Participant only by the Participant or unless otherwise permitted by the
Committee on a case-by-case basis. The terms of the Plan and this Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of Participant. Notwithstanding anything else in this Section 6, for
U.S. Participants, a NQSO may be transferred by instrument to an inter vivos or
testamentary trust in which the NQSO is to be passed to beneficiaries upon the
death of the trustor (settlor), to a guardian on the disability or to an
executor on death of the NQSO holder, or by gift or pursuant to domestic
relations orders to Participant’s “Immediate Family” (as defined below),
provided that any such permitted transferees may not transfer NQSOs to parties
other than Participant or Participant’s Immediate Family (transfers between a
Participant’s Immediate Family and between a Participant’s Immediate Family and
Participant are permitted). For the sake of clarification, multiple transfers of
NQSOs may be made, by gift or pursuant to domestic relations orders, back and
forth between Immediate Family and a Participant pursuant to this Section 6.
“Immediate Family” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, domestic partner sharing the same household,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law (including adoptive
relationships), a trust in which these persons have more than fifty percent of
the beneficial interest, a foundation in which these persons (or Participant)
control the management of assets, and any other entity in which these persons
(or Participant) own more than fifty percent of the voting interests. The terms
of the Plan and this Agreement shall be binding upon the executors,
administrators, heirs, transferees, successors and assigns of Participant.


7.Term of Option. This Option shall in any event expire on the expiration date
set forth in the Notice, which date is 10 years after the Date of Grant (five
years after the Date of Grant if this option is designated as an ISO in the
Notice and Section 5.3 of the Plan applies).


8.Tax Consequences.


(a)    Exercising the Option. Participant acknowledges that, regardless of any
action taken by the Company or a Parent or Subsidiary of the Company employing
or retaining Participant (the “Employer”), the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax related items related to Participant’s participation in the Plan and
legally applicable to Participant (“Tax-Related Items”) is and remains
Participant’s responsibility and may exceed the amount actually withheld by the
Company or the Employer. Participant further acknowledges that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Option,
including, but not limited to, the grant, vesting or exercise of this Option,
the subsequent sale of Shares acquired pursuant to such exercise and the receipt
of any dividends; and (ii) do not commit to and are under no obligation to
structure the




--------------------------------------------------------------------------------




terms of the grant or any aspect of this Option to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if Participant is subject to Tax-Related Items in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable or
tax withholding event, as applicable, Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.


Prior to the relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:


(i)
withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer;



(ii)
withholding from proceeds of the sale of Shares acquired at exercise of this
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on Participant’s behalf pursuant to this authorization) without
further consent;



(iii)
withholding in Shares to be issued upon exercise of the Option, provided the
Company only withholds from the amount of Shares necessary to satisfy the
minimum statutory withholding amount; or



(iv)
any other arrangement approved by the Committee.



Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent. If
the obligation for Tax‑Related Items is satisfied by withholding in Shares, for
tax purposes, Participant is deemed to have been issued the full member of
Shares issued upon exercise of the Options; notwithstanding that a member of the
Shares are held back solely for the purpose of paying the Tax‑Related Items. The
Fair Market Value of these Shares, determined as of the effective date of the
Option exercise, will be applied as a credit against the Tax-Related Items
withholding.


Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares, if
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items.


(b)    Notice of Disqualifying Disposition of ISO Shares. For U.S. taxpayers, if
Participant sells or otherwise disposes of any of the Shares acquired pursuant
to an ISO on or before the later of (i) two years after the grant date, or
(ii) one year after the exercise date, Participant shall immediately notify the
Company in writing of such disposition. Participant agrees that he or she may be
subject to income tax withholding by the Company on the compensation income
recognized from such early disposition of ISO Shares by payment in cash or out
of the current earnings paid to Participant.


9.Nature of Grant. In accepting the Option, Participant acknowledges,
understands and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
(b)the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past;
(c)all decisions with respect to future Option or other grants, if any, will be
at the sole discretion of the Company;




--------------------------------------------------------------------------------




(d)the Option grant and Participant’s participation in the Plan shall not create
a right to employment or be interpreted as forming an employment or service
contract with the Company, the Employer or any Parent or Subsidiary;
(e)Participant is voluntarily participating in the Plan;
(f)the Option and any Shares acquired under the Plan are not intended to replace
any pension rights or compensation;
(g)the Option and any Shares acquired under the Plan and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(h)the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;
(i)if the underlying Shares do not increase in value, the Option will have no
value;
(j)if Participant exercises the Option and acquires Shares, the value of such
Shares may increase or decrease in value, even below the Exercise Price;
(k)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from Participant’s Termination, and in
consideration of the grant of the Option to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Company, any Parent or Subsidiary or the Employer, waives his or her
ability, if any, to bring any such claim, and releases the Company, any Parent
or Subsidiary and the Employer from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;
(l)unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares of the Company;
and
(m)the following provisions apply only if Participant is providing services
outside the United States:
(i)
the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purpose;

(ii)
Participant acknowledges and agrees that neither the Company, the Employer nor
any Parent or Subsidiary shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the Option or of any amounts due to Participant
pursuant to the exercise of the Option or the subsequent sale of any Shares
acquired upon exercise.



10.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.


11.Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and any Parent
or Subsidiary of the Company for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor (“Data”), for the
exclusive purpose of




--------------------------------------------------------------------------------




implementing, administering and managing the Plan.
    
Participant understands that Data will be transferred to Fidelity Brokerage
Services LLC or its affiliates or such other stock plan service provider as may
be selected by the Company in the future, which is assisting the Company with
the implementation, administration and management of the Plan. Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than Participant’s country.
Participant understands that if he or she resides outside the United States, he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. Participant authorizes the Company, Fidelity Brokerage Services
LLC and its affiliates, and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing Participant’s participation in the Plan. Participant understands
that Data will be held only as long as is necessary to implement, administer and
manage Participant’s participation in the Plan. Participant understands that if
he or she resides outside the United States, he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing his or her local
human resources representative. Further, Participant understands that he or she
is providing the consents herein on a purely voluntary basis. If Participant
does not consent, or if Participant later seeks to revoke his or her consent,
his or her employment status or service and career with the Employer will not be
adversely affected; the only adverse consequence of refusing or withdrawing
Participant’s consent is that the Company would not be able to grant Participant
options or other equity awards or administer or maintain such awards. Therefore,
Participant understands that refusing or withdrawing his or her consent may
affect Participant’s ability to participate in the Plan. For more information on
the consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.
    
12.Language. If Participant has received this Agreement, or any other document
related to the Option and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.


13.Appendix. Notwithstanding any provisions in this Agreement, the Option grant
shall be subject to any special terms and conditions set forth in any appendix
to this Agreement for Participant’s country. Moreover, if Participant relocates
to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to Participant, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
this Agreement.


14.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Option and
on any Shares purchased upon exercise of the Option, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.


15.Acknowledgement. The Company and Participant agree that the Option is granted
under and governed by the Notice, this Agreement (including the Appendix) and by
the provisions of the Plan (incorporated herein by reference). Participant: (i)
acknowledges receipt of a copy of the Plan and the Plan prospectus, (ii)
represents that Participant has carefully read and is familiar with their
provisions, and (iii) hereby accepts the Option subject to all of the terms and
conditions set forth herein and those set forth in the Plan and the Notice.


16.Entire Agreement; Enforcement of Rights. This Agreement (including the
Appendix), the Plan and the Notice constitute the entire agreement and
understanding of the parties relating to the subject matter herein and supersede
all prior discussions between them. Any prior agreements, commitments or
negotiations concerning the purchase of the Shares hereunder are superseded. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing and signed by the
parties to this Agreement. The failure by either party to enforce any rights
under this Agreement shall not be construed as a waiver




--------------------------------------------------------------------------------




of any rights of such party.


17.Compliance with Laws and Regulations. The issuance of Shares and any
restriction on the sale of Shares will be subject to and conditioned upon
compliance by the Company and Participant with all applicable state, federal and
foreign laws and regulations and with all applicable requirements of any stock
exchange or automated quotation system on which the Company’s Shares may be
listed or quoted at the time of such issuance or transfer.


18.Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable, the parties agree to renegotiate such provision in
good faith. In the event that the parties cannot reach a mutually agreeable and
enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of this Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of this
Agreement shall be enforceable in accordance with its terms. This Agreement and
all acts and transactions pursuant hereto and the rights and obligations of the
parties hereto shall be governed, construed and interpreted in accordance with
the laws of the State of Delaware, without giving effect to principles of
conflicts of law. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this grant, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of California and agree that such litigation shall be conducted only in the
courts of San Jose, California, or the federal courts for the United States for
the Northern District of California, and no other courts, where this grant is
made and/or to be performed.


19.No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary, to terminate Participant’s service, for any reason, with
or without Cause.
By Participant’s signature and the signature of the Company’s representative on
the Notice, Participant and the Company agree that this Option is granted under
and governed by the terms and conditions of the Plan, the Notice and this
Agreement (including the Appendix). Participant has reviewed the Plan, the
Notice and this Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing the Notice, and fully understands all
provisions of the Plan, the Notice and this Agreement. Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Committee upon any questions relating to the Plan, the Notice and this
Agreement. Participant further agrees to notify the Company upon any change in
the residence address indicated on the Notice. By acceptance of this Option,
Participant agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company and consents to the electronic delivery of the Notice, the Appendix,
this Agreement, the Plan, account statements, Plan prospectuses required by the
U.S. Securities and Exchange Commission, U.S. financial reports of the Company,
and all other documents that the Company is required to deliver to its security
holders (including, without limitation, annual reports and proxy statements) or
other communications or information related to the Option. Electronic delivery
may include the delivery of a link to a Company intranet or the internet site of
a third party involved in administering the Plan, the delivery of the document
via e-mail or such other delivery determined at the Company’s discretion.
20.Insider Trading Restrictions/Market Abuse Laws. Depending on Participant’s
country of residence, Participant may be subject to insider trading restrictions
and/or market abuse laws, which may affect his or her ability to acquire or sell
Shares or rights to Shares (e.g., Options) under the Plan during such times as
Participant is considered to have “insider information” regarding the Company
(as defined by the laws in Participant’s country). Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider trading policy. Participant
is responsible for complying with any applicable restrictions and is advised to
speak with a personal legal advisor on this matter.
    




















--------------------------------------------------------------------------------




APPENDIX
SERVICENOW, INC.
2012 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT


Terms and Conditions


This Appendix includes additional terms and conditions that govern this Option
granted to Participant under the Plan if Participant resides in one of the
countries listed below. Certain capitalized terms used but not defined in this
Appendix have the meanings set forth in the Plan and/or Agreement.


Notifications


This Appendix also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to his or her
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of April 2014.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Participant not rely on the information in this
Appendix as the only source of information relating to the consequences of
Participant’s participation in the Plan because the information may be out of
date at the time that Participant exercises this Option or sells Shares acquired
under the Plan.


In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation and the Company is not in a position
to assure Participant of any particular result. Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to his or her situation.


Finally, if Participant is a citizen or resident of a country other than the one
in which he or she is currently working or transfers to another country after
the grant of this Option, or is considered a resident of another country for
local law purposes, the information contained herein may not be applicable to
Participant in the same manner. In addition, the Company shall, in its
discretion, determine to what extent the terms and conditions contained herein
shall apply to Participant under these circumstances.


AUSTRALIA


Terms and Conditions


Option Expiration Date. Notwithstanding anything to the contrary in the
Agreement, the Expiration Date for this Option shall be the earlier of (a) the
Expiration Date set forth in the Notice, or (b) seven (7) years from the Date of
Grant.


Exercise of Option. The following provision supplements section 4 of the
Agreement:


If the Option vests when the market price per Share is equal to or less than the
Exercise Price for the Options, Participant shall not be permitted to exercise
the Option. The Options may only be exercised starting on the business day
following the first day on which the market price per Share exceeds the Exercise
Price for the Option.


Notifications


Securities Law Information. If Participant acquires Shares under the Plan and
offers such Shares for sale to a person or entity resident in Australia, the
offer may be subject to disclosure requirements under Australian law.
Participant is advised to obtain legal advice regarding his or her disclosure
obligations prior to making any such offer.












--------------------------------------------------------------------------------




AUSTRIA


Notifications


Consumer Protection Information. Participant may be entitled to revoke
acceptance of Option on the basis of the Austrian Consumer Protection Act (the
“Act”) under the conditions listed below, if the Act is considered to be
applicable to the Agreement and the Plan:


(i)    If Participant accepts the Option outside the business premises of the
Company, Participant may be entitled to revoke his or her acceptance of the
Option, provided the revocation is made within one (1) week after such
acceptance of the Option.


(ii)    The revocation must be in written form to be valid. It is sufficient if
Participant returns the Agreement to the Company or the Company’s representative
with language which can be understood as a refusal to conclude or honor the
Agreement, provided the revocation is sent within the period discussed above.


Foreign Asset/Account Reporting Information. If Participant holds Shares
acquired under the Plan outside Austria, Participant must submit a report to the
Austrian National Bank. An exemption applies if the value of the Shares as of
any given quarter does not exceed €30,000,000 or if the value of the Shares in
any given year as of December 31 does not exceed €5,000,000. If the former
threshold is exceeded, quarterly obligations are imposed, whereas if the latter
threshold is exceeded, annual reports must be given. The annual reporting date
is December 31 and the deadline for filing the annual report is March 31 of the
following year.
A separate reporting requirement applies when Participant sells Shares acquired
under the Plan or receives a dividend. In that case, there may be exchange
control obligations if the cash proceeds are held outside Austria. If the
transaction volume of all accounts abroad exceeds €3,000,000, the movements and
balances of all accounts must be reported monthly, as of the last day of the
month, on or before the 15th day of the following month, on the prescribed form
(Meldungen SI-Forderungen und/oder SI-Verpflichtungen).


BELGIUM


Terms and Conditions


Taxation of Option. The Option must be accepted in writing either (i) within 60
days of the offer (for tax at offer), or (ii) more than 60 days after the offer
(for tax at exercise).  Participant has received a separate offer letter,
acceptance form and undertaking form in addition to the Notice and the
Agreement.  Participant should refer to the offer letter for a more detailed
description of the tax consequences of choosing to accept the Option. 
Participant should consult with his or her personal tax advisor regarding
completion of the additional forms.


Notifications


Foreign Asset/Account Reporting Information. Participant is required to report
any bank accounts opened and maintained outside Belgium on his or her annual tax
return. [Please add provision re: acceptance of options and draft the offer doc,
acceptance ___, and undertaking. Thank you.]


BRAZIL


Terms and Conditions


Compliance with Law. By accepting the Option, Participant acknowledges that
Participant agrees to comply with applicable Brazilian laws and to pay any and
all applicable taxes associated with participation in the Plan, including the
exercise of the Option and the sale of Shares acquired under the Plan.


Notifications






--------------------------------------------------------------------------------




Foreign Asset/Account Reporting Information. If Participant is resident or
domiciled in Brazil, Participant will be required to submit an annual
declaration of assets and rights held outside of Brazil to the Central Bank of
Brazil if the aggregate value of such assets and rights equals or exceeds
US$100,000. Assets and rights that must be reported include any Shares acquired
under the Plan. Assets and rights that must be reported also include the
following: (i) bank deposits; (ii) loans; (iii) financing transactions; (iv)
leases; (v) direct investments; (vi) portfolio investments, including Shares
acquired under the Plan; (vii) financial derivatives investments; and (viii)
other investments, including real estate and other assets.  Foreign individuals
holding Brazilian visas are considered Brazilian residents for purposes of this
reporting requirement and must declare at least the assets held abroad that were
acquired subsequent to the date of admittance as a resident of Brazil.


CANADA


Terms and Conditions


Payment of Awards. Due to legal restrictions in Canada, Participant is
prohibited from tendering Shares that he or she already owns to pay the Exercise
Price or any Tax-Related Items in connection with the Option.


Termination. Participant’s right to vest in the Option under the Plan will
terminate effective as of the earlier of (a) the Termination Date, or (b) the
date upon which Participant receives a Notice of Termination and the period
during which Participant may exercise the Option after such termination of
Participant’s employment will commence on the same date.


The following terms and conditions will apply if Participant is a resident of
Quebec:
Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.


Data Privacy. The following provision supplements section 11 of the Agreement:


Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Participant further authorizes the Company, any Parent or Subsidiary and any
stock plan service provider that may be selected by the Company to assist with
the Plan to disclose and discuss the Plan with their respective advisors.
Participant further authorizes the Company and any Parent or Subsidiary to
record such information and to keep such information in Participant’s employee
file.


Notifications


Securities Law Information. Participant is permitted to sell Shares acquired
through the Plan through the designated broker appointed under the Plan, if any,
provided the resale of Shares acquired under the Plan takes place outside Canada
through the facilities of a stock exchange on which the Shares are listed on the
New York Stock Exchange.


Foreign Asset/Account Reporting Information. Participant may be required to
report any foreign property on form T1135 (Foreign Income Verification
Statement) if the total cost of Participant’s foreign property exceeds C$100,000
at any time in the year. Foreign property includes Shares acquired under the
Plan and may include Options that remain unvested. The form T1135 must be filed
by April 30 of the following year. Participant is advised to consult with a
personal advisor to ensure that Participant complies with the applicable
requirements.








--------------------------------------------------------------------------------




DENMARK


Notifications


Danish Stock Option Act. By participating in the Plan, Participant acknowledges
that he or she received an Employer Statement translated into Danish, which is
being provided to comply with the Danish Stock Option Act.  To the extent more
favorable to Participant and required to comply with the Stock Option Act, the
terms set forth in the Employer Statement will apply to the Participant’s
participation in the Plan.


Exclusion from Termination Indemnities and Other Benefits. This provision
supplements Section 9 in the Agreement:


In accepting the Option, Participant acknowledges that he or she understands and
agrees that this grant relates to future services to be performed and is not a
bonus or compensation for past services.


Exchange Control and Tax Reporting Information. Participant may hold Shares
acquired under the Plan in a safety-deposit account (e.g., a brokerage account)
with either a Danish bank or with an approved foreign broker or bank.  If the
Shares are held with a non-Danish broker or bank, Participant is required to
inform the Danish Tax Administration about the safety-deposit account.  For this
purpose, Participant must file a Declaration V (Erklaering V) with the Danish
Tax Administration. Both Participant and the bank/broker must sign the
Declaration V. By signing the Declaration V, the bank/broker undertakes an
obligation, without further request each year not later than on February 1 of
the year following the calendar year to which the information relates, to
forward certain information to the Danish Tax Administration concerning the
content of the safety-deposit account. In the event that the applicable broker
or bank with which the safety-deposit account is held does not wish to, or,
pursuant to the laws of the country in question, is not allowed to assume such
obligation to report, Participant acknowledges that he or she is solely
responsible for providing certain details regarding the foreign brokerage or
bank account and any Shares acquired at exercise and held in such account to the
Danish Tax Administration as part of Participant’s annual income tax return.  By
signing the Form V, Participant at the same time authorizes the Danish Tax
Administration to examine the account.  A sample of the Declaration V can be
found at the following website: www.skat.dk/getFile.aspx?Id=47392.
 
In addition, when Participant opens a deposit account or a brokerage account for
the purpose of holding cash outside Denmark, the bank or brokerage account, as
applicable, will be treated as a deposit account because cash can be held in the
account.  Therefore, Participant must also file a Declaration K (Erklaering K)
with the Danish Tax Administration.  Both Participant and the bank/broker must
sign the Declaration K.  By signing the Declaration K, the bank/broker
undertakes an obligation, without further request each year, not later than on
February 1 of the year following the calendar year to which the information
relates, to forward certain information to the Danish Tax Administration
concerning the content of the deposit account.  In the event that the applicable
financial institution (broker or bank) with which the account is held, does not
wish to, or, pursuant to the laws of the country in question, is not allowed to
assume such obligation to report, Participant acknowledges that he or she is
solely responsible for providing certain details regarding the foreign brokerage
or bank account to the Danish Tax Administration as part of Participants annual
income tax return. By signing the Declaration K, Participant at the same time
authorizes the Danish Tax Administration to examine the account.  A sample of
Declaration K can be found at the following website:
www.skat.dk/getFile.aspx?Id=42409&newwindow=true.


If Participant uses the broker‑assisted, same‑day sale or cashless sell‑all
method of exercise, Participant is not required to file a Form V because he or
she will not hold any Shares. However, if Participant opens a deposit account
with a foreign broker or bank to hold the cash proceeds, he or she is required
to file a Form K as described above.


FINLAND


There are no country-specific provisions.










--------------------------------------------------------------------------------




FRANCE


Terms and Conditions


Consent to Receive Information in English. By accepting the Option, Participant
confirms having read and understood the documents relating to this grant
(the Plan, the Agreement, the Notice and this Appendix) which were provided in
English language. Participant accepts the terms of those documents accordingly.


Consentement pour recevoir les informations en langue anglaise. En acceptant
l’Option, le Participant confirme avoir lu et compris les documents relatifs à
cette attribution (le Plan, le Contrat, l’Avis et cette Annexe) qui ont été
communiqués en langue anglaise. Le Participant accepte les termes de ces
documents en connaissance de cause.


Notifications


Foreign Asset/Account Reporting Information. Participant may hold Shares
acquired under the Plan outside France provided that Participant declares all
foreign accounts (including any accounts that were opened or closed during the
tax year) on his or her annual income tax return.


GERMANY


Notifications


Exchange Control Notification. Cross-border payments in excess of €12,500 in
connection with the sale of securities must be reported monthly to the
Servicezentrum Außenwirtschaftsstatistik, which is the competent federal office
of the Deutsche Bundesbank (the German Central Bank) for such notifications in
Germany. Participant is responsible for obtaining the appropriate form from the
bank and complying with the applicable reporting obligations.


HONG KONG


Notifications


Securities Warning:  The Option and any Shares issued pursuant to the Option do
not constitute a public offering of securities under Hong Kong law and are
available only to employees of the Company, the Employer and any Parent or
Subsidiary. The Agreement, including this Appendix, the Plan, the Notice and
other incidental communication materials have not been prepared in accordance
with and are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong, nor have
the documents been reviewed by any regulatory authority in Hong Kong. The Option
and any related documentation are intended only for Participant’s personal use
and may not be distributed to any other person. If Participant is in any doubt
about any of the contents of the Agreement, including this Appendix, the Plan or
the Notice, Participant is advised to obtain independent professional advice.


INDIA


Terms and Conditions


Method of Payment. The following provision supplements section 5 of the
Agreement.


Due to legal restrictions in India, Participant will not be permitted to pay the
Exercise Price by a broker assisted partial cashless exercise such that a
certain number of Shares subject to the exercised Option are sold immediately
upon exercise and the proceeds of the sale remitted to the Company to cover the
aggregate Exercise Price and any Tax-Related Items. However, payment of the
Exercise Price may be made by any of the other methods of payment set forth in
section 5 of the Agreement. The Company reserves the right to provide
Participant with this method of payment depending on the development of local
law.


Notifications




--------------------------------------------------------------------------------






Exchange Control Notification. Due to exchange control restrictions in India,
Participant understands that he or she is required to repatriate any proceeds
from the sale of Shares acquired under the Plan or the receipt of any dividends
to India within 90 days of receipt. Participant must obtain a foreign inward
remittance certificate (“FIRC”) from the bank where Participant deposits the
funds and must maintain the FIRC as evidence of the repatriation of funds in the
event the Reserve Bank of India or the Employer requests proof of repatriation.


Foreign Asset/Account Reporting Information. Participant understands that he or
she is required to declare (a) any foreign assets held by Participant or (b) any
foreign bank accounts for which Participant has signing authority in his or her
annual tax return.


ISRAEL


Terms and Conditions


The following provisions apply to Participants who are in Israel on the Date of
Grant.


Trustee Arrangement. Participant hereby agrees that the Option, as shall be
granted to him or her by the Company under the Israeli Subplan to the Plan,
shall be allocated under the provisions of the track referred to as the “Capital
Gains Track,” according to Section 102(b)(2) and 102(b)(3) of the Israeli Income
Tax Ordinance and shall be held by the trustee (the “Trustee”) for the periods
stated in Section 102 (the “Holding Period”).


Participant hereby declares that:


1.
Participant understands the provisions of Section 102 and the applicable tax
track of this grant of Options.



2.
Subject to the provisions of Section 102, Participant hereby confirms that
Participant shall not sell and/or transfer the Options, or any Shares or
additional rights associated with the Options, before the end of the Holding
Period. In the event that Participant elects to sell or release the Shares or
additional rights, as the case may be, prior to the expiration of the Holding
Period, the sanctions under Section 102 shall apply to and shall be borne solely
by Participant.



3.
Participant understands that this grant of Options is conditioned upon the
receipt of all required approvals from Israeli tax authorities.



4.
Participant agrees to be bound by the provisions of the trust agreement with the
Trustee.



5.
Participant hereby confirms that he or she has: (i) read and understands this
Agreement; (ii) received all the clarifications and explanations that he or she
has requested; and (iii) had the opportunity to consult with his or her advisers
before accepting this Agreement.



Written Acceptance. If Participant has not already executed a Section 102
Capital Gains Award Confirmation Letter (“Confirmation Letter”) in connection
with grants made under the Israeli Subplan to the Plan, Participant must print,
sign and deliver the signed copy of the attached Confirmation Letter within 45
days to the Trustee at the following address and the attention of: Erika
Ickowicz Aloni, Account Manager, ESOP Trust Company, Aviv Tower, 7 Jabotinsky
St. Ramat Gan, 52520 Israel. If the Trustee does not receive the signed
Confirmation Letter within 45 days, the Options shall not qualify for
preferential tax treatment.


The following provisions apply to Participants who transfer into Israel after
the Date of Grant.


Exercise of Option. The following provision supplements section 4 of the
Agreement.


Participant will be restricted to exercising his or her Option using the
broker‑assisted, same-day sale or cashless sell-all exercise method, pursuant to
which all Shares are sold immediately upon exercise of the Option and
Participant




--------------------------------------------------------------------------------




receives the sale proceeds less the Exercise Price, Tax-Related Items and any
applicable broker fees or commissions. Participant will not be entitled to hold
any Shares acquired at exercise.


ITALY


Exercise of Option. The following provision supplements section 4 of the
Agreement.


Participant will be restricted to exercising his or her Option using the
broker‑assisted, same-day sale or cashless sell-all exercise method, pursuant to
which all Shares are sold immediately upon exercise of the Option and
Participant receives the sale proceeds less the Exercise Price, Tax-Related
Items and any applicable broker fees or commissions. Participant will not be
entitled to hold any Shares acquired at exercise. The Company reserves the right
to provide additional methods of exercise depending on the development of local
laws.


Terms and Conditions


Data Privacy Notice. This provision replaces in its entirety the Data Privacy
provision in section 11 of the Agreement:


Participant understands that the Company, the Employer and any Parent or
Subsidiary may hold certain personal information about Participant, including,
but not limited to, Participant’s name, home address and telephone number, date
of birth, social insurance (to the extent permitted under Italian law) or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company or any Parent or Subsidiary, details of all
RSUs or other entitlement to Shares granted, awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, and that the Company and
the Employer will process said data and other data lawfully received from third
parties (“Data”) for the exclusive purpose of implementing, managing and
administering Participant’s participation in the Plan and complying with
applicable laws, including community legislation.


Participant also understands that providing the Company with Data is necessary
to effectuate Participant’s participation in the Plan and that Participant’s
refusal to do so would make it impossible for the Company to perform its
contractual obligations and may affect Participant’s ability to participate in
the Plan. The controllers of Data processing are ServiceNow, Inc. with
registered offices at 3260 Jay Street, Santa Clara, CA 95054 and ServiceNow
Italy S.R.L., which is also the Company’s representative in Italy for privacy
purposes pursuant to Legislative Decree no. 192/2003.


Participant understands that Data will not be publicized, but it may be
accessible by the Employer as the privacy representative of the Company and
within the Employer’s organization by its internal and external personnel in
charge of processing such Data and the data processor (“Processor”). An updated
list of Processors and other transferees of Data is available upon request from
the Employer.


Furthermore, Data may be transferred to banks, other financial institutions, or
brokers involved in the management and administration of the Plan. Participant
understands that Data may also be transferred to the Company’s stock plan
service provider, Fidelity Brokerage Services LLC, or such other administrator
that may be engaged by the Company in the future. Participant further
understands that the Company and/or any Parent or Subsidiary will transfer Data
among themselves as necessary for the purpose of the implementation,
administration and management of Participant’s participation in the Plan. The
Data recipients may receive, possess, use, retain, and transfer Data in
electronic or other form, for the purpose of implementing, administering, and
managing Participant’s participation in the Plan. Participant understands that
these recipients may be acting as Controllers, Processors or persons in charge
of processing, as the case may be, according to applicable privacy laws, and
that they may be located in or outside the European Economic Area, such as in
the United States or elsewhere, in countries that do not provide an adequate
level of data protection as intended under Italian privacy law. Should the
Company exercise its discretion in suspending or terminating the Plan, it will
delete Data as soon as it has accomplished all the necessary legal obligations
connected with the management and administration of the Plan.


Participant understands that Data processing for the purposes specified in the
Agreement shall take place under




--------------------------------------------------------------------------------




automated or non-automated conditions, anonymously when possible, and with
confidentiality and security provisions, as set forth by Applicable Laws, with
specific reference to Legislative Decree no. 196/2003.


The processing activity, including the transfer of Data abroad, including
outside of the European Economic Area, as specified in the Agreement does not
require Participant’s consent thereto as the processing is necessary for the
performance of legal and contractual obligations related to implementation,
administration and management of the Plan. Participant understands that,
pursuant to section 7 of the Legislative Decree no. 196/2003, Participant has
the right at any moment to, without limitation, obtain information on Data held,
access and verify its contents, origin and accuracy, delete, update, integrate,
correct, block or stop, for legitimate reason, the Data processing by contacting
your local human resources representative. Finally, Participant is aware that
Data will not be used for direct marketing purposes.


Plan Document Acknowledgement. Participant acknowledges that by accepting the
Option, Participant has been given access to the Plan document, has reviewed the
Plan and the Agreement in their entirety and fully understands and accepts all
provisions of the Plan and the Agreement. Further, Participant specifically and
expressly approves the following clauses of the Agreement: (i) section 2 -
Termination Period; (ii) section 4 - Exercise of Option; (iii) section 5 -
Method of Payment; (iv) section 8 - Tax Consequences; (v) section 9 - Nature of
Grant; (vi) section 16 - Entire Agreement; Enforcement of Rights; (vii) section
18 - Governing Law; Severability and the Data Privacy Notice set forth above in
this Appendix.
Notifications
Foreign Asset/Account Reporting Information. Italian residents who, at any time
during the fiscal year, hold foreign financial assets (including cash and
Shares) which may generate income taxable in Italy are required to report these
assets on their annual tax returns (UNICO Form, RW Schedule) for the year during
which the assets are held, or on a special form if no tax return is due. These
reporting obligations will also apply to Italian residents who are the
beneficial owners of foreign financial assets under Italian money laundering
provisions.
Tax on Foreign Financial Assets. The value of any Shares (and certain other
foreign assets) Participant holds outside Italy will be subject to a foreign
financial assets tax, to the extent the aggregate value of the covered foreign
assets exceeds €12,000. The taxable amount is equal to the fair market value of
the Shares on December 31 or on the last day the Shares were held (in such case,
or when the Shares are acquired during the course of the year, the tax is levied
in proportion to the number of days the Shares were held over the calendar year)
at a rate of 0.2%. If Participant is subject to this foreign financial assets
tax, Participant will need to report the value of Participant’s financial assets
held abroad in Form RM of Participant’s annual tax return. Participant should
contact Participant’s personal tax advisor for additional information about the
foreign financial assets tax.


JAPAN


Terms and Conditions
Exchange Control Information. If Participant pays more than ¥30,000,000 for the
purchase of Shares in any one transaction, Participant must file an ex post
facto Payment Report with the Ministry of Finance (through the Bank of Japan or
the bank carrying out the transaction). The precise reporting requirements vary
depending on whether the relevant payment is made through a bank in Japan. If
Participant acquires Shares whose value exceeds ¥100,000,000 in a single
transaction, Participant must also file an ex post facto Report Concerning
Acquisition of Shares with the Ministry of Finance through the Bank of Japan
within 20 days of acquiring the Shares. The forms to make these reports can be
acquired at the Bank of Japan.


A Payment Report is required independently of a Report Concerning Acquisition of
Securities. Consequently, if the total amount that you pay on a one-time basis
at exercise of the Option exceeds ¥100,000,000, Participant must file both a
Payment Report and a Report Concerning Acquisition of Securities.


Foreign Asset/Account Reporting Information. Participant is required to report
details of any assets held outside




--------------------------------------------------------------------------------




Japan as of December 31 (including Shares acquired under the Plan), to the
extent such assets have a total net fair market value exceeding ¥50,000,000.
Such report will be due by March 15 each year. Participant should consult with
Participant’s personal tax advisor to determine if the reporting obligation
applies to Participant’s personal situation.


MEXICO


Terms and Conditions


No Entitlement or Claims for Compensation. These provisions supplement section 9
of the Agreement:


Modification. By accepting the Option, Participant understands and agrees that
any modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.


Policy Statement. The Option grant the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability.


The Company, with registered offices at 4810 Eastgate Mall, San Diego, CA 92121,
U.S.A., is solely responsible for the administration of the Plan and
participation in the Plan and the acquisition of Shares does not, in any way,
establish an employment relationship between Participant and the Company since
Participant is participating in the Plan on a wholly commercial basis, nor does
it establish any rights between Participant and the Employer.


Plan Document Acknowledgment. By accepting the Option, Participant acknowledges
that Participant has received copies of the Plan, has reviewed the Plan and the
Agreement in their entirety and fully understands and accepts all provisions of
the Plan and the Agreement.


In addition, by signing the Agreement, Participant further acknowledges that
Participant has read and specifically and expressly approved the terms and
conditions in section 9 of the Agreement, in which the following is clearly
described and established: (i) participation in the Plan does not constitute an
acquired right; (ii) the Plan and participation in the Plan is offered by the
Company on a wholly discretionary basis; (iii) participation in the Plan is
voluntary; and (iv) the Company and any Parent or Subsidiary are not responsible
for any decrease in the value of the Shares underlying the Option.


Finally, Participant hereby declares that Participant does not reserve any
action or right to bring any claim against the Company for any compensation or
damages as a result of Participant’s participation in the Plan and therefore
grants a full and broad release to the Employer, the Company and any Parent or
Subsidiary with respect to any claim that may arise under the Plan.


Spanish Translation


Sin derecho a compensación o reclamaciones por compensación. Estas disposiciones
complementan el sección 9 del Contrato:


Modificación. Al aceptar la Opción, el Participante entiende y acuerda que
cualquier modificación al Plan o al Contrato o su terminación no constituirá un
cambio o perjuicio a los términos y condiciones de empleo.


Declaración de Política. El otorgamiento de la Opción que la Compañía está
haciendo de conformidad con el Plan es unilateral y discrecional y, por lo
tanto, la Compañía se reserva el derecho absoluto de modificar y discontinuar el
mismo en cualquier momento, sin responsabilidad alguna.


La Compañía, con oficinas registradas ubicadas en 4810 Eastgate Mall, San Diego,
CA 92121, EE.UU. es únicamente responsable de la administración del Plan y la
participación en el Plan y la adquisición de Acciones no establece, de forma
alguna, establecer una relación de trabajo entre el Participante y la Compañía,
ya que el Participante está participa en el Plan de una base totalmente
comercial, y tampoco establece ningún derecho entre el Participante y el Patrón.




--------------------------------------------------------------------------------






Reconocimiento del Documento del Plan. Al aceptar la Opción, el Participante
reconoce que el Participante ha recibido copias del Plan, ha revisado el Plan y
el Contrato en su totalidad y entiende y acepta completamente todas las
disposiciones contenidas en el Plan y en el Contrato.


Adicionalmente, mediante la firma del Contrato de Opción, el Participante
reconoce que el Participante ha leído y específica y expresamente ha aprobado
los términos y condiciones del sección 9 del Contrato, en el que claramente se
ha descrito y establecido que: (i) la participación en el Plan no constituye un
derecho adquirido; (ii) el Plan y la participación en el Plan es ofrecida por la
Compañía de forma enteramente discrecional; (iii) la participación en el Plan es
voluntaria; y (iv) la Compañía y cualquier empresa Matriz, Subsidiaria o
afiliada no son responsables por cualquier disminución en el valor de las
Acciones subyacentes a la Opción.


Finalmente, el Participante de acuerdo en que el Participante no se reserva
ninguna acción o derecho para interponer cualquier demanda o reclamación en
contra de la Compañía por compensación, daño o perjuicio alguno como resultado
de su participación en el Plan y, por lo tanto, otorga finiquito al Patrón, la
Compañía y cualquier empresa Matriz, Subsidiaria o afiliada con respecto a
cualquier demanda o reclamación que pudiera surgir en virtud del Plan.


NETHERLANDS


There are no country-specific provisions.


NEW ZEALAND


Securities Law Notification. Participant understands that he or she is being
offered an opportunity to participate in the Plan and that, in compliance with
New Zealand Securities Law, Participant is hereby notified that the materials
listed below are available for Participant’s review where indicated below.
1.
The Company’s most recent Annual Report (Form 10-K), Quarterly Report (Form
10-Q), and financial statements are available on the Company’s website
(www.servicenow.com) (Company About ServiceNow Investor Relations SEC Filings).

2.
The Company’s Plan, Plan prospectus, and the Agreement are available on the
Company’s designated broker website (www.fidelity.com). Participant must log-in
to his or her brokerage account to access these materials.



A copy of the above materials will be provided to Participant free of charge
upon request to ServiceNow, Inc., Stock Administration, 3260 Jay Street, Santa
Clara, California 95054, U.S.A.


When reading these materials, Participant understands that all references to
Exercise Price are listed in U.S. dollars.   Participant understands that
Participant should read the materials carefully before making a decision whether
to participate in the Plan and that Participant should consult with his or her
personal tax advisor for specific information concerning Participant’s personal
tax situation with regard to participation in the Plan.


NORWAY


There are no country-specific provisions.


SINGAPORE


Notifications


Securities Law Information. In reliance on section 273(1)(f) of the Securities
and Futures Act (Chapter 289, 2006 Ed.) (“SFA”), the Option grant is exempt from
the prospectus and registration requirements under the SFA. The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore. Participant should note that the Option is subject to section 257 of
the SFA and Participant will not be able to make (i) any subsequent sale of
Shares in Singapore or (ii) any offer of such subsequent sale of Shares subject
to the Option in Singapore, unless such sale or offer in is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA.




--------------------------------------------------------------------------------






Director Notification Obligation. If Participant is a director, associate
director or shadow director of the Company’s Singapore Parent or Subsidiary,
Participant is subject to certain notification requirements under the Singapore
Companies Act. Among these requirements is an obligation to notify the Company’s
Singapore Parent or Subsidiary in writing when Participant receives an interest
(e.g., Options or Shares) in the Company or any Parent or Subsidiary. In
addition, Participant must notify the Company’s Singapore Parent or Subsidiary
when Participant sells Shares or shares of any Parent or Subsidiary (including
when Participant sells Shares issued upon exercise of the Option). These
notifications must be made within two business days of acquiring or disposing of
any interest in the Company or any Parent or Subsidiary. In addition, a
notification of Participant’s interests in the Company or any Parent or
Subsidiary must be made within two business days of becoming a director.


SOUTH AFRICA


Terms and Conditions


Tax Consequences. The following provision supplements section 8 of the
Agreement:
By accepting the Option, Participant agrees that, immediately upon exercise of
the Option, Participant will notify the Employer of the amount of any gain
realized. If Participant fails to advise the Employer of the gain realized upon
exercise, Participant may be liable for a fine. Participant will be solely
responsible for paying any difference between the actual tax liability and the
amount withheld by the Employer.


Notifications


Tax Clearance Certificate Requirement. If Participant uses cash to exercise the
Option, rather than a cashless exercise method, Participant must first obtain
and provide to the Employer, or any third party designated by the Employer or
the Company, a Tax Clearance Certificate (with respect to Foreign Investments)
bearing the official stamp and signature of the Exchange Control Department of
the South African Revenue Service (“SARS”). Participant must renew this Tax
Clearance Certificate every 12 months, or such other period as may be required
by the SARS. Participant must also complete a transfer of funds application form
to transfer the funds. If Participant exercises the Option by a cashless
exercise whereby no funds are remitted offshore for the purchase of Shares, no
Tax Clearance Certificate is required.
Exchange Control Information. To participate in the Plan, Participant must
comply with exchange control regulations and rulings in South Africa. Because
the exchange control regulations are subject to change, Participant should
consult Participant’s personal legal advisor prior to exercising the Option to
ensure compliance with current regulations. Participant is responsible for
ensuring compliance with all exchange control laws in South Africa.


SOUTH KOREA


Notifications


Exchange Control Information. If Participant remits funds out of South Korea to
purchase Shares under the Plan, the remittance must be “confirmed” by a foreign
exchange bank in South Korea. This is an automatic procedure, i.e., the bank
does not need to “approve” the remittance, and it should take no more than a
single day to process. Participant likely will need to present to the bank
processing the transaction the following supporting documents evidencing the
nature of the remittance: (i) the Notice and Agreement; (ii) the Plan; and (iii)
Participant’s certificate of employment. This confirmation is not necessary for
cashless exercises since no funds are remitted out of South Korea.


In addition, if Participant receives US$500,000 or more from the sale of Shares
in a single transaction, South Korean exchange control laws require Participant
to repatriate the proceeds to Korea within 18 months of the sale.


Foreign Asset/Account Reporting Information. If Participant is a Korean
resident, Participant must declare all of his or her foreign financial accounts
(i.e., non-Korean bank accounts, brokerage accounts, and so on) to the Korean




--------------------------------------------------------------------------------




tax authority and file a report with respect to such accounts if the value of
such accounts exceeds KRW 1 billion (or an equivalent amount in foreign
currency). Participant is advised to consult with his or her personal tax
advisor to determine if the reporting obligation applies to his or her personal
situation.


SPAIN


Terms and Conditions
Termination Period and Nature of Grant. This provision supplements the Notice
and sections 2 and 9 of the Agreement:
In accepting the Option, Participant consents to participate in the Plan and
acknowledges that he or she has received a copy of the Plan.
Participant understands and agrees that, as a condition of the grant of the
Option, Termination for any reason (including the reasons listed below) will
automatically result in the loss of the Option that may have been granted to
Participant and that has not vested as of Participant’s Termination Date.
In particular, Participant understands and agrees that any unvested Option as of
the Termination Date will be forfeited without entitlement to the underlying
Shares or to any amount of indemnification in the event of a Termination by
reason of, but not limited to, resignation, retirement, disciplinary dismissal
adjudged to be with cause, disciplinary dismissal adjudged or recognized to be
without cause, individual or collective dismissal on objective grounds, whether
adjudged or recognized to be with or without cause, material modification of the
terms of employment under Article 41 of the Workers’ Statute, relocation under
Article 40 of the Workers’ Statute, Article 50 of the Workers’ Statute,
unilateral withdrawal by the Employer and under Article 10.3 of the Royal Decree
1382/1985. Participant acknowledges that he or she has read and specifically
accept the conditions referred to in the Notice and Sections 2 and 9 of the
Agreement.
Participant understands that the Company has unilaterally, gratuitously and
discretionally decided to grant the Option under the Plan to individuals who may
be employees or service providers of the Company or a Parent or Subsidiary
throughout the world. The decision is a limited decision that is entered into
upon the express assumption and condition that any grant will not economically
or otherwise bind the Company or any Parent or Subsidiary on an ongoing basis
other than as set forth in this Agreement. Consequently, Participant understands
that the Option is granted on the assumption and condition that the Option and
any Shares issued upon vesting of the Option are not part of any employment or
service contract (either with the Company or any Parent or Subsidiary) and shall
not be considered a mandatory benefit, salary for any purposes (including
severance compensation) or any other right whatsoever. Further, Participant
understands that the Option would not be granted to Participant but for the
assumptions and conditions referred to herein; thus, Participant acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then the grant of the
Option and any right to the Option shall be null and void.
Notifications
Securities Law Notification. The grant of Option and the Shares issued pursuant
to the vesting of Option are considered a private placement outside the scope of
Spanish laws on public offerings and issuances of securities. The Plan and the
Agreement, including this Appendix, have not been nor will they be registered
with the Comisión Nacional del Mercado de Valores (Spanish Securities Exchange
Commission), and they do not constitute a public offering prospectus.
Exchange Control Information. Participant must declare the acquisition,
ownership and sale of Shares to the Spanish Dirección General de Comercio e
Inversiones (the “DGCI”) of the Ministry of Economy and Competitiveness for
statistical purposes. Generally, the declaration must be filed in January for
Shares acquired or sold during (or held as of December 31 of) the prior year;
however, if the value of the Shares purchased under the Plan or the amount of




--------------------------------------------------------------------------------




the sale proceeds exceeds €1,502,530, the declaration must be filed within one
month of the purchase or sale, as applicable.
Foreign Asset/Account Reporting Information.  To the extent Participant holds
assets (e.g., cash or Shares held in a bank or brokerage account) outside Spain
with a value in excess of €50,000 per type of asset (e.g., Shares, cash, and so
on) as of December 31 each year, Participant is required to report information
on such rights and assets on his or her tax return for such year. After such
rights or assets are initially reported, the reporting obligation will only
apply for subsequent years if the value of any previously-reported rights or
assets increases by more than €20,000. The reporting must be completed by March
31. Failure to comply with this reporting requirement may result in penalties.
Accordingly, Participant is advised to consult with his or her personal tax and
legal advisors to ensure that Participant is properly complying with his or her
reporting obligations.
Further, Participant is required to declare electronically to the Bank of Spain
any securities accounts (including brokerage accounts held abroad), as well as
the securities held in such accounts if the value of the transactions for all
such accounts during the relevant year or the balances in such accounts as of
December 31st of the relevant year exceeds €1,000,000.
SWEDEN
There are no country-specific provisions.




SWITZERLAND


Notifications


Securities Law Information. The grant of Options is considered a private
offering in Switzerland and is, therefore, not subject to registration in
Switzerland.




TURKEY


Notifications


Securities Law Information. Under Turkish law, Participant is not permitted to
sell any Shares acquired under the Plan in Turkey. The Shares are currently
traded on the New York Stock Exchange, which is located outside Turkey, under
the ticker symbol “NOW” and the Shares may be sold through this exchange.


Exchange Control Information. Pursuant to Decree No. 32 on the Protection of the
Value of the Turkish Currency (“Decree 32”) and Communique No. 2008-32/34 on
Decree No. 32, any activity related to investments in foreign securities (e.g.,
the sale of Shares under the Plan) must be conducted through a bank or financial
intermediary institution licensed by the Turkish Capital Markets Board and
should be reported to the Turkish Capital Markets Board. Participant is advised
to contact a personal legal advisor for further information regarding these
requirements.




UNITED KINGDOM


Terms and Conditions


The following terms and conditions apply only if Participant is an Employee. No
grants under this Agreement shall be made to Consultants or Directors resident
in the United Kingdom.


Responsibility for Taxes. The following provisions supplement section 8(a) of
the Agreement:






--------------------------------------------------------------------------------




Participant agrees that, if Participant does not pay or the Employer or the
Company does not withhold from Participant the full amount of income tax that
Participant owes at exercise of the Option, or the release or assignment of the
Option for consideration, or the receipt of any other benefit in connection with
the Option (the “Due Date”) within 90 days after the Due Date, or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, then the amount that should have been withheld shall
constitute a loan owed by Participant to the Employer, effective 90 days after
the Due Date. Participant agrees that the loan will bear interest at Her
Majesty’s Revenue and Customs (“HMRC”) official rate and will be immediately due
and repayable by Participant, and the Company and/or the Employer may recover it
at any time thereafter by withholding the funds from salary, bonus or any other
funds due to Participant by the Employer, by withholding in Shares issued upon
exercise of the Option or from the cash proceeds from the sale of Shares or by
demanding cash or a cheque from Participant. Participant also authorizes the
Company to delay the issuance of any Shares unless and until the loan is repaid
in full.


Notwithstanding the foregoing, if Participant is an executive officer or
director (as within the meaning of Section 13(k) of the Exchange Act), the terms
of the immediately foregoing provision will not apply. In the event that
Participant is an executive officer or director and income tax is not collected
from or paid by Participant within 90 days of the Due Date, the amount of any
uncollected income tax may constitute a benefit to Participant on which
additional income tax and National Insurance Contributions (“NICs”) (including
Employer NICs, as defined below) may be payable. Participant acknowledges that
the Company or the Employer may recover any such additional income tax and NICs
(including Employer NICs, as defined below) at any time thereafter by any of the
means referred to in section 8(a) of the Agreement, although Participant
acknowledges that he or she ultimately will be responsible for reporting and
paying any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Employer for the value of the
NICs (including Employer NICs, as defined below) due on this additional benefit.


National Insurance Contributions Acknowledgment. As a condition of participation
in the Plan and the exercise of the Option, Participant agrees to accept any
liability for secondary Class 1 NICs which may be payable by the Company and/or
the Employer in connection with the Option and any event giving rise to
Tax-Related Items (the “Employer NICs”). Without limitation to the foregoing,
Participant agrees to execute a joint election with the Company, the form of
such joint election being formally approved by HMRC (the “Joint Election”), and
any other required consent or election. Participant further agrees to execute
such other joint elections as may be required between Participant and any
successor to the Company and/or the Employer. Participant further agrees that
the Company and/or the Employer may collect the Employer NICs from Participant
by any of the means set forth in section 8(a) of the Agreement.


If Participant does not enter into a Joint Election prior to exercising the
Option or if approval of the Joint Election has been withdrawn by HMRC, the
Option shall become null and void without any liability to the Company and/or
the Employer and may not be exercised by Participant.






































--------------------------------------------------------------------------------




SERVICENOW, INC.
2012 EQUITY INCENTIVE PLAN
ISRAEL


If you have not already executed a Section 102 Capital Gains Award Confirmation
Letter (“Confirmation Letter”) in connection with grants made under the Israeli
Subplan to the 2012 Equity Incentive Plan (the “Plan”), you must print, sign and
deliver the signed copy of this Confirmation Letter within 45 days to the
Trustee at the following address and the attention of: Erika Ickowicz Aloni,
Account Manager, ESOP Trust Company, Aviv Tower, 7 Jabotinsky St. Ramat Gan,
52520 Israel. If the Trustee does not receive the signed Confirmation Letter
within 45 days, the stock options and/or restricted stock units will not qualify
for preferential tax treatment.


Section 102 Capital Gains Award Confirmation Letter


I hereby confirm and agree that the stock options and/or restricted stock units
granted to me by ServiceNow, Inc. (the “Company”) under the Israeli Subplan to
the Plan that have been designated by the board of directors (or a committee
thereof) of the Company as awards subject to the “Capital Gains Track”,
according to Section 102(b)(2) and 102(b)(3) and the Income Tax Rules issued
thereunder (“Section 102”) of the Israel Income Tax Ordinance (the “Awards”),
shall be subject to the terms and conditions of the “Capital Gains Track” set
forth in said Section 102 and shall be held by ESOP Management and Trust
Services Ltd. as trustee (the “Trustee”) in accordance with the requirements of
Section 102 (the “Holding Period”).


I hereby declare that:


1.
I understand and accept the provisions of Section 102 and the “Capital Gains
Track” as they apply to Awards.



2.
Subject to the provisions of Section 102, I hereby confirm that I shall not sell
and/or transfer the Awards, or any shares or additional rights associated with
the Awards, before the “end of the Holding Period” (as defined in Section 102).
In the event that I shall elect to sell or release the shares or additional
rights, as the case may be, prior to the “end of the Holding Period,” the
provisions of Section 102 shall apply and the applicable tax consequences shall
be borne solely by me.



3.
I understand that the grant of Awards is subject to the receipt of all required
approvals from Israeli tax authorities and compliance with the requirements of
Section 102.



4.
I agree to be bound by the provisions of the Company’s trust agreement with the
Trustee.



5.
I hereby confirm that I have: (i) read and understand this letter; (ii) received
all the clarifications and explanations that I have requested; and (iii) had the
opportunity to consult with my advisers before signing this confirmation letter.



6.
I hereby confirm that, in addition to my confirmation and agreement hereunder,
the acceptance or settlement of any such Awards shall be deemed as irrevocable
confirmation of my acknowledgements and undertakings herein with respect to such
specific Award.



Name of Employee: __________________


ID : ________________________________


Signature: __________________________










--------------------------------------------------------------------------------




SPECIAL NOTICE FOR EMPLOYEES IN DENMARK
EMPLOYER STATEMENT


Pursuant to Section 3(1) of the Act on Stock Options in employment relations
(the "Stock Option Act"), you are entitled to receive the following information
regarding participation in the ServiceNow, Inc. 2012 Equity Incentive Plan (the
“Plan”) in a separate written statement.


This statement contains only the information mentioned in the Stock Option Act,
while the other terms and conditions of your grant of stock options to purchase
shares of the common stock of ServiceNow, Inc. (the “Company”) are described in
detail in the Plan, the Notice of Global Stock Option Grant (the “Notice”), the
Global Stock Option Award Agreement (the “Agreement”) and the applicable
country-specific supplement, which have been made available to you.


1.    Date of grant of stock options


The grant date of your stock option is the date that the Company approved a
grant for you, which is set forth in the Notice.


2.
Terms or conditions for grant of stock options



Only persons identified in Section 3 of the Plan are eligible to participate in
the Plan. The grant of stock options under the Plan is offered at the sole
discretion of the Company and is intended to achieve the purposes identified in
Section 1 of the Plan, including (among other things) encouraging stock
ownership in the Company by employees of the Company and any parents and
subsidiaries that exist now or in the future. The Company may decide, in its
sole discretion, not to make any grants of stock options to you in the future.
Under the terms of the Plan, the Agreement and the applicable country-specific
supplement, you have no entitlement or claim to receive future grants of stock
options or awards in lieu of stock options.


3.
Exercise Date



Your stock option shall vest and become exercisable over a period of time
(“vesting period”), provided you remain employed by or in the service of the
Company or a subsidiary or parent on each of the vesting dates set forth in the
Notice, unless the stock option vests or is terminated earlier for the reasons
set forth in the Plan or Agreement and subject to section 5 of this statement.
Your vested stock options are exercisable any time after vesting and before the
stock option is terminated or expires (“exercise period”).


4.
Exercise Price



During the exercise period, the stock options can be exercised to purchase
common stock in the Company at a price per share not less than the fair market
value of the stock on the date the stock option is granted, as determined in
accordance with the Plan, and which is set forth in the Agreement.






--------------------------------------------------------------------------------




5.
Your rights upon termination of employment



The treatment of your stock option upon termination of employment will be
determined under Sections 4 and 5 of the Stock Option Act unless the terms
contained in the Plan, the Agreement and the applicable country-specific
supplement are more favorable to you than Sections 4 and 5 of the Stock Option
Act. If the terms contained in the Plan, the Agreement and the applicable
country-specific supplement are more favorable to you, then such terms will
govern the treatment of your stock option upon termination of employment.


6.
Financial aspects of participating in the Plan



The grant of stock options has no immediate financial consequences for you. The
value of the stock options is not taken into account when calculating holiday
allowances, pension contributions or other statutory consideration calculated on
the basis of salary.


Shares of stock are financial instruments and investing in stock will always
have financial risk. The possibility of gain at the time of exercise will not
only be dependent on the Company’s financial development, but also on the
general development of the stock market. In addition, before or after you
exercise your stock options, the shares of Company stock could decrease in value
even below the exercise price.






SERVICENOW, INC.
102 S. Sierra Avenue
Solana Beach, CA 92075
U.S.A.




































--------------------------------------------------------------------------------




SÆRLIG MEDDELELSE TIL MEDARBEJDERE I DANMARK
ARBEJDSGIVERERKLÆRING


I henhold til § 3, stk. 1, i lov om brug af køberet eller tegningsret m.v. i
ansættelsesforhold ("Aktieoptionsloven") er du berettiget til i en særskilt
skriftlig erklæring at modtage følgende oplysninger om deltagelse i ServiceNow,
Inc.'s incitamentsordning - 2012 Equity Incentive Plan ("Planen").


Denne erklæring indeholder kun de oplysninger, der er nævnt i Aktieoptionsloven,
mens de øvrige vilkår og betingelser for din tildeling af aktieoptioner til køb
af ordinære aktier i ServiceNow, Inc. ("Selskabet") er nærmere beskrevet i
Planen, Notice of Global Stock Option Grant ("Meddelelsen"), Global Stock Option
Award Agreement ("Aftalen") og det gældende landespecifikke tillæg, som du har
modtaget.


1.    Tildelingstidspunkt


Tidspunktet for tildeling af aktieoptioner er den dato, hvor Selskabet godkendte
din tildeling som anført i Meddelelsen.


2.
Kriterier og betingelser for tildelingen af aktieoptioner



Kun de i Planens pkt. 3 anførte personer kan deltage i Planen. Tildelingen af
aktieoptioner i henhold til Planen sker efter Selskabets eget skøn med henblik
på at gennemføre de i Planens pkt. 1 anførte formål, herunder bl.a. at tilskynde
medarbejdere i Selskabet samt dets nuværende og fremtidige datterselskaber og
moderselskab til at eje aktier i Selskabet. Selskabet kan frit vælge ikke at
tildele dig aktieoptioner fremover. I henhold til Planen, Aftalen og det
gældende landespecifikke tillæg har du ikke nogen ret til eller noget krav på
fremover at få tildelt aktieoptioner eller modtage øvrige tildelinger i stedet
for aktieoptioner.


3.
Udnyttelsestidspunkt



Dine aktieoptioner modnes og vil kunne udnyttes over en periode
("modningsperioden"), forudsat at du fortsat er ansat i eller arbejder for
Selskabet, et datterselskab eller moderselskab på hver af de modningsdatoer, som
er angivet i Meddelelsen, medmindre aktieoptionen modner eller bortfalder på et
tidligere tidspunkt af de i Planen eller Aftalen anførte årsager, og med
forbehold for pkt. 5 i denne erklæring. Dine modnede aktieoptioner kan udnyttes
til enhver tid fra modningstidspunktet indtil optionernes udløb eller ophør
(udnyttelsesperiode).


4.
Udnyttelseskurs



I udnyttelsesperioden kan aktieoptionerne udnyttes til køb af ordinære aktier i
Selskabet til en kurs pr. aktie, som ikke er lavere end aktiernes markedskurs på
tildelingstidspunktet som fastsat i henhold til Planen og angivet i Aftalen.


5.
Din retsstilling i forbindelse med fratræden







--------------------------------------------------------------------------------




Dine aktieoptioner vil i tilfælde af din fratræden blive behandlet i
overensstemmelse med Aktieoptionslovens §§ 4 og 5, medmindre bestemmelserne i
Planen, Aftalen og det gældende landespecifikke tillæg er mere fordelagtige for
dig end Aktieoptionslovens §§ 4 og 5. Hvis bestemmelserne i Planen, Aftalen og
det gældende landespecifikke tillæg er mere fordelagtige for dig, vil disse
bestemmelser være gældende for, hvordan dine aktieoptioner behandles i
forbindelse med din fratræden.


6.
Økonomiske aspekter ved at deltage i Planen



Tildelingen af aktieoptioner har ingen umiddelbare økonomiske konsekvenser for
dig. Værdien af aktieoptionerne indgår ikke i beregningen af feriepenge,
pensionsbidrag eller øvrige lovpligtige, vederlagsafhængige ydelser.


Aktier er finansielle instrumenter, og investering i aktier vil altid være
forbundet med en økonomisk risiko. Således afhænger gevinstmuligheden på
udnyttelsestidspunktet ikke kun af Selskabets økonomiske udvikling, men også af
den generelle udvikling på aktiemarkedet. Derudover kan Selskabets aktier både
før og efter udnyttelsestidspunktet falde til en værdi, der måske endda ligger
under udnyttelseskursen.






SERVICENOW, INC.
102 S. Sierra Avenue
Solana Beach, CA 92075
U.S.A.




        
















































--------------------------------------------------------------------------------




SERVICENOW, INC.
2012 EQUITY INCENTIVE PLAN
UNITED KINGDOM


Election To Transfer the Employer’s National Insurance Liability to the Employee


This Election is between:


A.
The individual who has obtained authorised access to this Election (the
“Employee”), who is employed by one of the employing companies listed in the
attached schedule (the “Employer”) and who is eligible to receive a stock option
(“Option”) pursuant to the 2012 Equity Incentive Plan (the “Plan”), and



B.
ServiceNow, Inc., 102 S. Sierra Avenue, Solana Beach, CA 92075, U.S.A. (the
“Company”), which may grant Options under the Plan and is entering into this
Election on behalf of the Employer.



1.
Introduction



1.1
This Election relates to all Options granted to the Employee under the Plan on
or after June 18, 2012, up to the termination date of the Plan.



1.2
In this Election the following words and phrases have the following meanings:



a.
“Chargeable Event” means, in relation to the Options:



i.
the acquisition of securities pursuant to stock options (within section
477(3)(a) of ITEPA);



ii.
the assignment (if applicable) or release of the stock options in return for
consideration (within section 477(3)(b) of ITEPA);



iii.
the receipt of a benefit in connection with the stock options, other than a
benefit within (i) or (ii) above (within section 477(3)(c) of ITEPA);



iv.
post-acquisition charges relating to the shares acquired pursuant to the stock
options (within section 427 of ITEPA); and/or



v.
post-acquisition charges relating to the shares acquired pursuant to the stock
options (within section 439 of ITEPA).



b.“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.


c.“SSCBA” means the Social Security Contributions and Benefits Act 1992.


1.3
This Election relates to the employer’s secondary Class 1 National Insurance
Contributions (the “Employer’s Liability”) which may arise on the occurrence of
a Chargeable Event in respect of the Options pursuant to section 4(4)(a) and/or
paragraph 3B(1A) of Schedule 1 of the SSCBA.



1.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the SSCBA, or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.



1.5
This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).



2.
The Election





--------------------------------------------------------------------------------






The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Chargeable Event is hereby
transferred to the Employee. The Employee understands that, by signing or
electronically accepting this Election, he or she will become personally liable
for the Employer’s Liability covered by this Election. This Election is made in
accordance with paragraph 3B(1) of Schedule 1 of the SSCBA.


3.
Payment of the Employer’s Liability



3.1
The Employee hereby authorises the Company and/or the Employer to collect the
Employer’s Liability from the Employee at any time after the Chargeable Event:



i.
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Chargeable Event; and/or



ii.
directly from the Employee by payment in cash or cleared funds; and/or



iii.
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the Options, the
proceeds of which must be delivered to the Employer in sufficient time for
payment to be made to HMRC by the due date; and/or



iv.
where the proceeds of the gain are to be made through a third party, the
Employee will authorize that party to withhold an amount from the payment or to
sell some of the securities which the Employee is entitled to receive in respect
of the Options, such amount to be paid in sufficient time to enable the Company
to make payment to HMRC by the due date; and/or



v.
through any other method as set forth in the applicable Option agreements
entered into between the Employee and the Company.



3.2
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities to the Employee in respect of the Options until
full payment of the Employer’s Liability is received.



3.3
The Company agrees to remit the Employer’s Liability to HM Revenue & Customs on
behalf of the Employee within 14 days after the end of the UK tax month during
which the Chargeable Event occurs (or within 17 days if payments are made
electronically).



4.    Duration of Election


4.1
The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.



4.2
This Election will continue in effect until the earliest of the following:



i.
the Employee and the Company agree in writing that it should cease to have
effect;



ii.
on the date the Company serves written notice on the Employee terminating its
effect;



iii.
on the date HMRC withdraws approval of this Election; or



iv.
after due payment of the Employer’s Liability in respect of the entirety of the
Options to which this Election relates or could relate, such that the Election
ceases to have effect in accordance with its terms.









--------------------------------------------------------------------------------




Acceptance by the Employee


The Employee acknowledges that by clicking on the “ACCEPT” box where indicated
on the grant acceptance screen, the Employee agrees to be bound by the terms of
this Election as stated above.




Acceptance by the Company


The Company acknowledges that, by signing this Election or arranging for the
scanned signature of an authorised representative to appear on this Election,
the Company agrees to be bound by the terms of this Election.


Signature for and on
behalf of the Company                ____________________________


Name                        Ethan Christensen
    
Position                    Vice President, Legal


Date                         ____________________________








































































--------------------------------------------------------------------------------






SCHEDULE OF EMPLOYER COMPANIES


The following are employer companies to which this Election may apply:


Service-now.com UK Limited
Registered Office:
Standard House, Weyside Park, Catteshall Lane, Godalming,
Surrey, Gu7 1XE
Company Registration Number:
6299383
Corporation Tax District:
201 South London
Corporation Tax Reference:
6359720602
PAYE Reference:
581/LA08194





















































































--------------------------------------------------------------------------------




SERVICENOW, INC.
2012 EQUITY INCENTIVE PLAN
NOTICE OF GLOBAL RESTRICTED STOCK UNIT AWARD
GRANT NUMBER: __________________


Unless otherwise defined herein, the terms defined in the ServiceNow, Inc. (the
“Company”) 2012 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Global Restricted Stock Unit Award (the “Notice”).
Name:    
Address:    
I.
You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the Global Restricted Stock Unit Award Agreement, including any
appendix to the Global Restricted Stock Unit Award Agreement for Participant’s
country (the “Appendix”) (the Restricted Stock Unit Award Agreement and the
Appendix are collectively referred to as the “Agreement”).

Number of RSUs:    
Date of Grant:    
Vesting Commencement Date:    
Expiration Date:
The date on which settlement of all RSUs granted hereunder occurs, with earlier
expiration upon the Termination Date

Vesting Schedule:
Subject to the limitations set forth in this Notice, the Plan and the Agreement,
the RSUs will vest in accordance with the following schedule:

[ServiceNow to insert vesting schedule]
By accepting (whether in writing, electronically or otherwise) the RSUs,
Participant acknowledges and agrees to the following:
Participant understands that Participant’s employment or consulting relationship
or service with the Company or a Parent or Subsidiary is for an unspecified
duration and that nothing in this Notice, the Agreement or the Plan changes the
nature of that relationship. Participant acknowledges that the vesting of the
RSUs pursuant to this Notice is earned only by continuing service as an
Employee, Director or Consultant of the Company or Parent or Subsidiary.
Participant also understands that this Notice is subject to the terms and
conditions of both the Agreement and the Plan, both of which are incorporated
herein by reference. Participant has read both the Agreement and the Plan. By
accepting this RSU, Participant consents to the electronic delivery as set forth
in the Agreement.




























--------------------------------------------------------------------------------




SERVICENOW, INC.
2012 EQUITY INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT


Unless otherwise defined herein, the terms defined in the ServiceNow, Inc. (the
“Company”) 2012 Equity Incentive Plan (the “Plan”) shall have the same defined
meanings in this Global Restricted Stock Unit Award Agreement (the “Agreement”).
Participant has been granted Restricted Stock Units (“RSUs”) subject to the
terms, restrictions and conditions of the Plan, the Notice of Global Restricted
Stock Unit Award (the “Notice”) and this Agreement, including any appendix to
this Agreement for Participant’s country (the “Appendix”).
1.Settlement. The RSUs shall be settled on or as soon as administratively
practicable following each vest date under the vesting schedule set forth in the
Notice (and in no event later than 2 1/2 months following the end of the year in
which such vest date occurs), provided that Participant continues to provide
services to the Company or any Subsidiary or Affiliate through such vest date.
Settlement of RSUs shall be in Shares.


2.No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right dividends or to vote such Shares.


3.Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall not
be credited to Participant.


4.Non-Transferability of RSUs. RSUs may not be transferred in any manner other
than by will or by the laws of descent or distribution or court order or unless
otherwise permitted by the Committee on a case-by-case basis.


5.Termination. If Participant’s service Terminates for any reason, all unvested
RSUs shall be forfeited to the Company forthwith, and all rights of Participant
to such RSUs shall immediately terminate. In case of any dispute as to whether
Termination has occurred, the Committee shall have sole discretion to determine
whether such Termination has occurred and the effective date of such
Termination.


6.Withholding Taxes. Participant acknowledges that, regardless of any action
taken by the Company or, if different, Participant’s employer (the “Employer”)
the ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to
Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), is and remains Participant’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. Participant
further acknowledges that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSU, including, but not limited to, the
grant, vesting or settlement of the RSU and the subsequent sale of Shares
acquired pursuant to such settlement; and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the RSU to
reduce or eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Participant is subject to Tax-Related Items
in more than one jurisdiction between the date of grant and the date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:
(i)
withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer;







--------------------------------------------------------------------------------




(ii)
withholding from proceeds of the sale of Shares acquired upon settlement of the
RSU either through a voluntary sale or through a mandatory sale arranged by the
Company (on Participant’s behalf pursuant to this authorization);



(iii)
withholding in Shares to be issued upon settlement of the RSU, provided the
Company only withholds the amount of Shares necessary to satisfy the minimum
statutory withholding amounts; or



(iv)
any other arrangement approved by the Committee.



Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent. If
the obligation for Tax-Related Items is satisfied by withholding in Shares, for
tax purposes, Participant is deemed to have been issued the full number of
Shares subject to the vested RSU, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items. The Fair
Market Value of these Shares, determined as of the effective date when taxes
otherwise would have been withheld in cash, will be applied as a credit against
the Tax-Related Items withholding.
Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares, if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.
7.Nature of Grant. In accepting the grant, Participant acknowledges, understands
and agrees that:


(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;


(b)the grant of the RSU is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;


(c)all decisions with respect to future RSU or other grants, if any, will be at
the sole discretion of the Company;


(d)the RSU grant and Participant’s participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or services
contract with the Company, the Employer or any Parent or Subsidiary;


(e)Participant is voluntarily participating in the Plan;


(f)the RSU and the Shares subject to the RSU are not intended to replace any
pension rights or compensation;


(g)the RSU and the Shares subject to the RSU, and the income and value of same,
are not part of normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;


(h)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;


(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSU resulting from Participant’s Termination, and in
consideration of the grant of the RSU to which Participant is otherwise not




--------------------------------------------------------------------------------




entitled, Participant irrevocably agrees never to institute any claim against
the Company, or any Parent or Subsidiary or the Employer, waives his or her
ability, if any, to bring any such claim, and releases the Company, any Parent
or Subsidiary and the Employer from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;


(j)unless otherwise provided in the Plan or by the Company in its discretion,
the RSU and the benefits evidenced by this Agreement do not create any
entitlement to have the RSU or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any Corporate Transaction affecting the shares of the Company;
and


(k)the following provisions apply only if Participant is providing services
outside the United States:


(i)
the RSU and the Shares subject to the RSU are not part of normal or expected
compensation or salary for any purpose;



(ii)
Participant acknowledges and agrees that neither the Company, the Employer nor
any Parent or Subsidiary shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the RSU or of any amounts due to Participant
pursuant to the settlement of the RSU or the subsequent sale of any Shares
acquired upon settlement.



8.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.


9.Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other RSU grant materials
by and among, as applicable, the Employer, the Company and any Parent or
Subsidiary for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all RSUs or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.
Participant understands that Data will be transferred to Fidelity Brokerage
Services LLC or its affiliates or such other stock plan service provider as may
be selected by the Company in the future, which is assisting the Company with
the implementation, administration and management of the Plan. Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than Participant’s country.
Participant understands that if he or she resides outside the United States, he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. Participant authorizes the Company, Fidelity Brokerage Services
LLC and its affiliates, and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan. Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage Participant’s participation in the Plan. Participant understands if he or
she resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments




--------------------------------------------------------------------------------




to Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative. Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke his or her consent, his or her employment status or service and
career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing Participant’s consent is that the Company
would not be able to grant Participant RSUs or other equity awards or administer
or maintain such awards. Therefore, Participant understands that refusing or
withdrawing his or her consent may affect Participant’s ability to participate
in the Plan. For more information on the consequences of Participant’s refusal
to consent or withdrawal of consent, Participant understands that he or she may
contact his or her local human resources representative.
10.
Language. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.



11.Appendix. Notwithstanding any provisions in this Agreement, the RSU grant
shall be subject to any special terms and conditions set forth in any appendix
to this Agreement for Participant’s country. Moreover, if Participant relocates
to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to Participant, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
this Agreement.


12.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the RSU and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


13.Acknowledgement. The Company and Participant agree that the RSUs are granted
under and governed by the Notice, this Agreement (including the Appendix) and
the provisions of the Plan. Participant: (i) acknowledges receipt of a copy of
the Plan and the Plan prospectus, (ii) represents that Participant has carefully
read and is familiar with their provisions, and (iii) hereby accepts the RSUs
subject to all of the terms and conditions set forth herein and those set forth
in the Plan and the Notice.


14.Entire Agreement; Enforcement of Rights. This Agreement (including the
Appendix), the Plan and the Notice constitute the entire agreement and
understanding of the parties relating to the subject matter herein and supersede
all prior discussions between them. Any prior agreements, commitments or
negotiations concerning the purchase of the Shares hereunder are superseded. The
failure by either party to enforce any rights under this Agreement shall not be
construed as a waiver of any rights of such party.


15.Conditions to Issuance; Compliance with Laws and Regulations. The issuance of
Shares and any restriction on the sale of Shares will be subject to and
conditioned upon compliance by the Company and Participant with all applicable
state, federal and foreign laws and regulations, with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Shares may be listed or quoted at the time of such issuance or
transfer and with any exchange control restrictions. Further, Notwithstanding
any other provision of this Agreement, the Company shall not be required to
issue Shares following the lapse of any such reasonable period of time following
the vest date as the Company may from time to time establish for reasons of
administrative convenience in accordance with Section 409A of the Code.


16.Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable, the parties agree to renegotiate such provision in
good faith. In the event that the parties cannot reach a mutually agreeable and
enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of this Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of this
Agreement shall be enforceable in accordance with its terms. This Agreement and
all acts and transactions pursuant hereto and the rights and obligations of the
parties hereto shall be governed, construed and interpreted in accordance with
the laws of the State of Delaware, without giving effect to principles of
conflicts of




--------------------------------------------------------------------------------




law. For purposes of litigating any dispute that arises directly or indirectly
from the relationship of the parties evidenced by this grant, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of California
and agree that such litigation shall be conducted only in the courts of San
Jose, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.


17.No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary, to terminate Participant’s service, for any reason, with
or without Cause.
By Participant’s acceptance (whether in writing, electronically or otherwise) of
the Notice, Participant and the Company agree that this RSU is granted under and
governed by the terms and conditions of the Plan, the Notice and this Agreement
(including the Appendix). Participant has reviewed the Plan, the Notice and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement, and fully understands all provisions
of the Plan, the Notice and this Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions relating to the Plan, the Notice and this
Agreement. Participant further agrees to notify the Company upon any change in
Participant’s residence address. By acceptance of this RSU, Participant agrees
to participate in the Plan through an on-line or electronic system established
and maintained by the Company or a third party designated by the Company and
consents to the electronic delivery of the Notice, the Appendix, this Agreement,
the Plan, account statements, Plan prospectuses required by the U.S. Securities
and Exchange Commission, U.S. financial reports of the Company, and all other
documents that the Company is required to deliver to its security holders
(including, without limitation, annual reports and proxy statements) or other
communications or information related to the RSU. Electronic delivery may
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at the Company’s discretion.


18.Insider Trading Restrictions/Market Abuse Laws. Depending on Participant’s
country of residence, Participant may be subject to insider trading restrictions
and/or market abuse laws, which may affect his or her ability to acquire or sell
Shares or rights to Shares (e.g., RSUs) under the Plan during such times as
Participant is considered to have “inside information” regarding the Company (as
defined by the laws in Participant’s country).  Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider trading policy.  Participant
is responsible for complying with any applicable restrictions and is advised to
speak with a personal legal advisor on this matter.
















































--------------------------------------------------------------------------------




APPENDIX
SERVICENOW, INC.
2012 EQUITY INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT


Terms and Conditions


This Appendix includes additional terms and conditions that govern the
Restricted Stock Units granted to Participant under the Plan if Participant
resides in one of the countries listed below. Certain capitalized terms used but
not defined in this Appendix have the meanings set forth in the Plan and/or the
Agreement.


Notifications


This Appendix also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to Participant’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of April 2014.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Participant not rely on the information in this
Appendix as the only source of information relating to the consequences of
Participant’s participation in the Plan because the information may be out of
date at the time that Participant receives Shares or sells Shares acquired under
the Plan.


In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation and the Company is not in a position
to assure Participant of any particular result. Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.


Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working, is considered a resident of another
country for local law purposes or transfers employment and/or residency between
countries after the Date of Grant, the information contained herein may not be
applicable in the same manner to Participant. In addition, the Company shall, in
its sole discretion, determine to what extent the additional terms and
conditions included herein will apply to Participant under these circumstances.


AUSTRALIA


Notifications


Securities Law Information. If Participant acquires Shares under the Plan upon
the vesting of the RSUs and subsequently offers the Shares for sale to a person
or entity resident in Australia, such an offer may be subject to disclosure
requirements under Australian law, and Participant should obtain legal advice
regarding any applicable disclosure requirements prior to making any such offer.


Australian Addendum. The RSUs are granted pursuant to the Australian Addendum.
Participation in the Plan and the RSUs granted under the Plan are subject to the
terms and conditions stated in the Australian Addendum, in addition to the Plan,
the Agreement and this Appendix. The Plan is intended to comply with the
provisions of the Australian Corporations Act 2001, ASIC Regulatory Guide 49 and
ASIC Instrument 13-0821, signed on 27 June 2013 and gazetted on 2 July 2013.






















--------------------------------------------------------------------------------




AUSTRIA




Notifications


Consumer Protection Information. Participant may be entitled to revoke
acceptance of the award of RSUs on the basis of the Austrian Consumer Protection
Act (the “Act”) under the conditions listed below, if the Act is considered to
be applicable to the Agreement and the Plan:


(i)    If Participant accepts the award of RSUs outside the business premises of
the Company, Participant may be entitled to revoke his or her acceptance of the
RSUs, provided the revocation is made within one (1) week after such acceptance
of the RSUs.


(ii)    The revocation must be in written form to be valid. It is sufficient if
Participant returns the Agreement to the Company or the Company’s representative
with language which can be understood as a refusal to conclude or honor the
Agreement, provided the revocation is sent within the period discussed above.


Foreign Asset/Account Reporting Information. If Participant holds Shares
acquired under the Plan outside Austria, Participant must submit a report to the
Austrian National Bank. An exemption applies if the value of the Shares as of
any given quarter does not exceed €30,000,000 or if the value of the Shares in
any given year as of December 31 does not exceed €5,000,000. If the former
threshold is exceeded, quarterly obligations are imposed, whereas if the latter
threshold is exceeded, annual reports must be given. The annual reporting date
is December 31 and the deadline for filing the annual report is March 31 of the
following year.
A separate reporting requirement applies when Participant sells Shares acquired
under the Plan or receives a dividend. In that case, there may be exchange
control obligations if the cash proceeds are held outside Austria. If the
transaction volume of all accounts abroad exceeds €3,000,000, the movements and
balances of all accounts must be reported monthly, as of the last day of the
month, on or before the 15th day of the following month, on the prescribed form
(Meldungen SI-Forderungen und/oder SI-Verpflichtungen).


BELGIUM


Notifications


Foreign Asset/Account Reporting Information. Participant is required to report
any bank accounts opened and maintained outside Belgium on his or her annual tax
return.




BRAZIL


Terms and Conditions


Compliance with Law. By accepting the RSUs, Participant acknowledges that
Participant agrees to comply with applicable Brazilian laws and to pay any and
all applicable taxes associated with participation in the Plan, including the
vesting of the RSUs and the sale of Shares acquired under the Plan.


Notifications


Foreign Asset/Account Reporting Information. If Participant is resident or
domiciled in Brazil, Participant will be required to submit an annual
declaration of assets and rights held outside Brazil to the Central Bank of
Brazil if the aggregate value of such assets and rights equals or exceeds
US$100,000. Assets and rights that must be reported include any Shares acquired
under the Plan. Assets and rights that must be reported also include the
following: (i) bank deposits; (ii) loans; (iii) financing transactions; (iv)
leases; (v) direct investments; (vi) portfolio investments, including Shares
acquired under the Plan; (vii) financial derivatives investments; and (viii)
other investments, including real estate and other assets.  Foreign individuals
holding Brazilian visas are considered Brazilian residents for purposes




--------------------------------------------------------------------------------




of this reporting requirement and must declare at least the assets held abroad
that were acquired subsequent to the date of admittance as a resident of Brazil.






CANADA


Terms and Conditions


Vesting/Termination. Participant’s right to vest in the RSUs shall terminate
effective as of the earlier of (a) the Termination Date or (b) the date upon
which Participant receives a notice of Termination.


The following terms and conditions will apply if Participant is a resident of
Quebec:
Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.


Data Privacy. The following provision supplements section 9 of the Agreement:


Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Participant further authorizes the Company, any Parent or Subsidiary and any
stock plan service provider that may be selected by the Company to assist with
the Plan to disclose and discuss the Plan with their respective advisors.
Participant further authorizes the Company and any Parent or Subsidiary to
record such information and to keep such information in Participant’s employee
file.


Notifications


Securities Law Information. Participant is permitted to sell Shares acquired
through the Plan through the designated broker appointed under the Plan, if any,
provided the resale of Shares acquired under the Plan takes place outside Canada
through the facilities of a stock exchange on which the Shares are listed on the
New York Stock Exchange.


Foreign Asset/Account Reporting Information. Participant may be required to
report any foreign property on form T1135 (Foreign Income Verification
Statement) if the total cost of Participant’s foreign property exceeds C$100,000
at any time in the year. Foreign property includes Shares acquired under the
Plan and may include RSUs that remain unvested. The form T1135 must be filed by
April 30 of the following year. Participant is advised to consult with a
personal advisor to ensure that Participant complies with the applicable
requirements.






--------------------------------------------------------------------------------




DENMARK


Terms and Conditions


Danish Stock Option Act. In accepting the RSUs, Participant acknowledges that he
or she has received an Employer Statement translated into Danish, which is being
provided to comply with the Danish Stock Option Act. To the extent more
favorable to Participant and required to comply with the Stock Option Act, the
terms set forth in the Employer Statement will apply to Participant’s
participation in the Plan.


Exclusion from Termination Indemnities and Other Benefits. This provision
supplements section 7 in the Agreement:


In accepting the RSU, Participant acknowledges that he or she understands and
agrees that this grant relates to future services to be performed and is not a
bonus or compensation for past services.


Notifications


Exchange Control and Tax Reporting Information. Participant may hold Shares
acquired under the Plan in a safety-deposit account (e.g., a brokerage account)
with either a Danish bank or with an approved foreign broker or bank.  If the
Shares are held with a non-Danish broker or bank, Participant is required to
inform the Danish Tax Administration about the safety-deposit account.  For this
purpose, Participant must file a Declaration V (Erklaering V) with the Danish
Tax Administration. Both Participant and the bank/broker must sign the
Declaration V. By signing the Declaration V, the bank/broker undertakes an
obligation, without further request each year not later than on February 1 of
the year following the calendar year to which the information relates, to
forward certain information to the Danish Tax Administration concerning the
content of the safety-deposit account. In the event that the applicable broker
or bank with which the safety-deposit account is held does not wish to, or,
pursuant to the laws of the country in question, is not allowed to assume such
obligation to report, Participant acknowledges that he or she is solely
responsible for providing certain details regarding the foreign brokerage or
bank account and any Shares acquired at exercise and held in such account to the
Danish Tax Administration as part of Participant’s annual income tax return.  By
signing the Form V, Participant at the same time authorizes the Danish Tax
Administration to examine the account.  A sample of the Declaration V can be
found at the following website: www.skat.dk/getFile.aspx?Id=47392.


In addition, when Participant opens a deposit account or a brokerage account for
the purpose of holding cash outside Denmark, the bank or brokerage account, as
applicable, will be treated as a deposit account because cash can be held in the
account.  Therefore, Participant must also file a Declaration K (Erklaering K)
with the Danish Tax Administration.  Both Participant and the bank/broker must
sign the Declaration K.  By signing the Declaration K, the bank/broker
undertakes an obligation, without further request each year, not later than on
February 1 of the year following the calendar year to which the information
relates, to forward certain information to the Danish Tax Administration
concerning the content of the deposit account.  In the event that the applicable
financial institution (broker or bank) with which the account is held does not
wish to, or, pursuant to the laws of the country in question, is not allowed to
assume such obligation to report, Participant acknowledges that he or she is
solely responsible for providing certain details regarding the foreign brokerage
or bank account to the Danish Tax Administration as part of Participants annual
income tax return. By signing the Declaration K, Participant at the same time
authorizes the Danish Tax Administration to examine the account.  A sample of
Declaration K can be found at the following website:
www.skat.dk/getFile.aspx?Id=42409&newwindow=true.




FINLAND


There are no country-specific provisions.






--------------------------------------------------------------------------------




FRANCE


Terms and Conditions


Consent to Receive Information in English. By accepting the RSUs, Participant
confirms having read and understood the documents relating to this grant
(the Plan, the Agreement, the Notice and this Appendix) which were provided in
English language. Participant accepts the terms of those documents accordingly.


Consentement pour recevoir les informations en langue anglaise. En acceptant
l’attribution, le Participant confirme avoir lu et compris les documents
relatifs à cette attribution (le Plan, le Contrat, l’Avis et cette Annexe) qui
ont été communiqués en langue anglaise. Le Participant accepte les termes de ces
documents en connaissance de cause.


Notifications


Foreign Asset/Account Reporting Information. Participant may hold Shares
acquired under the Plan outside France provided that Participant declares all
foreign accounts (including any accounts that were opened or closed during the
tax year) on his or her annual income tax return.


GERMANY


Notifications


Exchange Control Notification. Cross-border payments in excess of €12,500 in
connection with the sale of securities must be reported monthly to the
Servicezentrum Außenwirtschaftsstatistik, which is the competent federal office
of the Deutsche Bundesbank (the German Central Bank) for such notifications in
Germany. Participant is responsible for obtaining the appropriate form from the
bank and complying with the applicable reporting obligations.


HONG KONG


Notifications


Securities Law Information. To facilitate compliance with securities laws in
Hong Kong, the Participant agrees not to sell the Shares issued in settlement of
the RSUs within six (6) months of the Date of Grant.


Securities Warning:  The RSUs and any Shares issued pursuant to the RSUs do not
constitute a public offering of securities under Hong Kong law and are available
only to employees of the Company, the Employer and any Parent or Subsidiary. The
Agreement, including this Appendix, the Plan, the Notice and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong, nor have the documents been
reviewed by any regulatory authority in Hong Kong. The RSUs and any related
documentation are intended only for Participant’s personal use and may not be
distributed to any other person. If Participant is in any doubt about any of the
contents of the Agreement, including this Appendix, the Plan or the Notice,
Participant is advised to obtain independent professional advice.


INDIA


Notifications


Exchange Control Notification. Due to exchange control restrictions in India,
Participant understands that he or she is required to repatriate any proceeds
from the sale of Shares acquired under the Plan or the receipt of any dividends
to India within 90 days of receipt. Participant must obtain a foreign inward
remittance certificate (“FIRC”) from the bank where Participant deposits the
funds and must maintain the FIRC as evidence of the repatriation of funds in the
event the Reserve Bank of India or the Employer requests proof of repatriation.






--------------------------------------------------------------------------------




Foreign Asset/Account Reporting Information. Participant understands that he or
she is required to declare (a) any foreign assets held by Participant or (b) any
foreign bank accounts for which Participant has signing authority in his or her
annual tax return.




ISRAEL


Terms and Conditions


The following provisions apply to Participants who are in Israel on the Date of
Grant.


Trustee Arrangement. Participant hereby agrees that the RSUs, as shall be
granted to him or her by the Company under the Israeli Subplan to the Plan,
shall be allocated under the provisions of the track referred to as the “Capital
Gains Track,” according to Section 102(b)(2) and 102(b)(3) of the Israeli Income
Tax Ordinance and shall be held by the trustee (the “Trustee”) for the periods
stated in Section 102 (the “Holding Period”).


Participant hereby declares that:


1.
Participant understands the provisions of Section 102 and the applicable tax
track of this grant of RSUs.

5.

2.
Subject to the provisions of Section 102, Participant hereby confirms that
Participant shall not sell and/or transfer the RSUs, or any Shares or additional
rights associated with the RSUs, before the end of the Holding Period. In the
event that Participant elects to sell or release the Shares or additional
rights, as the case may be, prior to the expiration of the Holding Period, the
sanctions under Section 102 shall apply to and shall be borne solely by
Participant.

6.

3.
Participant understands that this grant of RSUs is conditioned upon the receipt
of all required approvals from Israeli tax authorities.

7.

4.
Participant agrees to be bound by the provisions of the trust agreement with the
Trustee.

8.

5.
Participant hereby confirms that he or she has: (i) read and understands this
Agreement; (ii) received all the clarifications and explanations that he or she
has requested; and (iii) had the opportunity to consult with his or her advisers
before accepting this Agreement.

9.

The following provisions apply to Participants who transfer into Israel after
the Date of Grant.


Settlement. The following provision replaces section 1 of the Agreement.


Settlement of RSUs shall be made within 30 days following the applicable date of
vesting under the vesting schedule set forth in the Notice. Participant will be
subject to an immediate forced sale restriction, pursuant to which all Shares
acquired at vesting will be immediately sold and Participant will receive the
sale proceeds less Tax-Related Items and applicable broker fees and commissions.
Participant will not be entitled to hold any Shares acquired at vesting.


10.Written Acceptance. If Participant has not already executed a Section 102
Capital Gains Award Confirmation Letter (“Confirmation Letter”) in connection
with grants made under the Israeli Subplan to the Plan, Participant must print,
sign and deliver the signed copy of the attached Confirmation Letter within 45
days to the Trustee at the following address and the attention of: Erika
Ickowicz Aloni, Account Manager, ESOP Trust Company, Aviv Tower, 7 Jabotinsky
St. Ramat Gan, 52520 Israel. If the Trustee does not receive the signed
Confirmation Letter within 45 days, the RSUs shall not qualify for preferential
tax treatment.












--------------------------------------------------------------------------------




ITALY


Terms and Conditions


Data Privacy Notice. This provision replaces in its entirety the Data Privacy
provision in section 9 of the Agreement:


Participant understands that the Company, the Employer and any Parent or
Subsidiary may hold certain personal information about Participant, including,
but not limited to, Participant’s name, home address and telephone number, date
of birth, social insurance (to the extent permitted under Italian law) or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company or any Parent or Subsidiary, details of all
RSUs or other entitlement to Shares granted, awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, and that the Company and
the Employer will process said data and other data lawfully received from third
parties (“Data”) for the exclusive purpose of implementing, managing and
administering Participant’s participation in the Plan and complying with
applicable laws, including community legislation.


Participant also understands that providing the Company with Data is necessary
to effectuate Participant’s participation in the Plan and that Participant’s
refusal to do so would make it impossible for the Company to perform its
contractual obligations and may affect Participant’s ability to participate in
the Plan. The controllers of Data processing are ServiceNow, Inc. with
registered offices at 3260 Jay Street, Santa Clara, CA 95054 and ServiceNow
Italy S.R.L., which is also the Company’s representative in Italy for privacy
purposes pursuant to Legislative Decree no. 192/2003.


Participant understands that Data will not be publicized, but it may be
accessible by the Employer as the privacy representative of the Company and
within the Employer’s organization by its internal and external personnel in
charge of processing such Data and the data processor (“Processor”). An updated
list of Processors and other transferees of Data is available upon request from
the Employer.


Furthermore, Data may be transferred to banks, other financial institutions, or
brokers involved in the management and administration of the Plan. Participant
understands that Data may also be transferred to the Company’s stock plan
service provider, Fidelity Brokerage Services LLC, or such other administrator
that may be engaged by the Company in the future. Participant further
understands that the Company and/or any Parent or Subsidiary will transfer Data
among themselves as necessary for the purpose of the implementation,
administration and management of Participant’s participation in the Plan. The
Data recipients may receive, possess, use, retain, and transfer Data in
electronic or other form, for the purpose of implementing, administering, and
managing Participant’s participation in the Plan. Participant understands that
these recipients may be acting as Controllers, Processors or persons in charge
of processing, as the case may be, according to applicable privacy laws, and
that they may be located in or outside the European Economic Area, such as in
the United States or elsewhere, in countries that do not provide an adequate
level of data protection as intended under Italian privacy law. Should the
Company exercise its discretion in suspending or terminating the Plan, it will
delete Data as soon as it has accomplished all the necessary legal obligations
connected with the management and administration of the Plan.


Participant understands that Data processing for the purposes specified in the
Agreement shall take place under automated or non-automated conditions,
anonymously when possible, and with confidentiality and security provisions, as
set forth by Applicable Laws, with specific reference to Legislative Decree no.
196/2003.


The processing activity, including the transfer of Data abroad, including
outside the European Economic Area, as specified in the Agreement does not
require Participant’s consent thereto as the processing is necessary for the
performance of legal and contractual obligations related to implementation,
administration and management of the Plan. Participant understands that,
pursuant to section 7 of the Legislative Decree no. 196/2003, Participant has
the right at any moment to, without limitation, obtain information on Data held,
access and verify its contents, origin and accuracy, delete, update, integrate,
correct, block or stop, for legitimate reason, the Data processing by contacting
your local human resources representative. Finally, Participant is aware that
Data will not be used for direct marketing purposes.




--------------------------------------------------------------------------------






Plan Document Acknowledgement. Participant acknowledges that by accepting the
RSUs, Participant has been given access to the Plan document, has reviewed the
Plan and the Agreement in their entirety and fully understands and accepts all
provisions of the Plan and the Agreement. Further, Participant specifically and
expressly approves the following clauses of the Agreement: (i) section 1 -
Settlement; (ii) section 6 - Withholding Taxes; (iii) section 7 - Nature of
Grant; (iv) section 14 - Entire Agreement; Enforcement of Rights; (v) section 16
- Governing Law; Severability and the Data Privacy Notice set forth above in
this Appendix.
Notifications
Foreign Asset/Account Reporting Information. Italian residents who, at any time
during the fiscal year, hold foreign financial assets (including cash and
Shares) which may generate income taxable in Italy are required to report these
assets on their annual tax returns (UNICO Form, RW Schedule) for the year during
which the assets are held, or on a special form if no tax return is due. These
reporting obligations will also apply to Italian residents who are the
beneficial owners of foreign financial assets under Italian money laundering
provisions.
Tax on Foreign Financial Assets. The value of any Shares (and certain other
foreign assets) Participant holds outside Italy will be subject to a foreign
financial assets tax, to the extent the aggregate value of the covered foreign
assets exceeds €12,000. The taxable amount is equal to the fair market value of
the Shares on December 31 or on the last day the Shares were held (in such case,
or when the Shares are acquired during the course of the year, the tax is levied
in proportion to the number of days the Shares were held over the calendar year)
at a rate of 0.2%. If Participant is subject to this foreign financial assets
tax, Participant will need to report the value of Participant’s financial assets
held abroad in Form RM of Participant’s annual tax return. Participant should
contact Participant’s personal tax advisor for additional information about the
foreign financial assets tax.


JAPAN


Notifications


Foreign Asset/Account Reporting Information. Participant is required to report
details of any assets held outside Japan as of December 31 (including Shares
acquired under the Plan), to the extent such assets have a total net fair market
value exceeding ¥50 million. Such report will be due by March 15 each year.
Participant should consult with Participant’s personal tax advisor to determine
if the reporting obligation applies to Participant’s personal situation.


MEXICO


Terms and Conditions


No Entitlement or Claims for Compensation. These provisions supplement section 7
of the Agreement:


Modification. By accepting the RSUs, Participant understands and agrees that any
modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.


Policy Statement. The grant of RSUs the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability.


The Company, with registered offices at 4810 Eastgate Mall, San Diego, CA 92121,
U.S.A., is solely responsible for the administration of the Plan and
participation in the Plan and the acquisition of Shares does not, in any way,
establish an employment relationship between Participant and the Company since
Participant is participating in the Plan on a wholly commercial basis, nor does
it establish any rights between Participant and the Employer.


Plan Document Acknowledgment. By accepting the RSUs, Participant acknowledges
that Participant has received a copy of the Plan, has reviewed the Plan and the
Agreement in their entirety and fully understands and accepts all provisions of
the Plan and the Agreement.






--------------------------------------------------------------------------------




In addition, by accepting the Agreement, Participant further acknowledges that
Participant has read and specifically and expressly approved the terms and
conditions in paragraph 7 of the Agreement, in which the following is clearly
described and established: (i) participation in the Plan does not constitute an
acquired right; (ii) the Plan and participation in the Plan is offered by the
Company on a wholly discretionary basis; (iii) participation in the Plan is
voluntary; and (iv) the Company and any Parent or Subsidiary are not responsible
for any decrease in the value of the Shares underlying the RSUs.


Finally, Participant hereby declares that Participant does not reserve any
action or right to bring any claim against the Company for any compensation or
damages as a result of Participant’s participation in the Plan and therefore
grants a full and broad release to the Employer, the Company and any Parent or
Subsidiary with respect to any claim that may arise under the Plan.


Spanish Translation


Sin derecho a compensación o reclamaciones por compensación. Estas disposiciones
complementan el sección 7 al Contrato:
Modificación. Al aceptar las Unidades de Acciones Restringidas, el Empleado
entiende y acuerda que cualquier modificación al Plan o al Contrato o su
terminación no constituirá un cambio o perjuicio a los términos y condiciones de
empleo.
Declaración de Política. El otorgamiento de Unidades de Acciones Restringidas
que la Compañía está haciendo de conformidad con el Plan es unilateral y
discrecional y, por lo tanto, la Compañía se reserva el derecho absoluto de
modificar y discontinuar el mismo en cualquier momento, sin responsabilidad
alguna.
La Compañía, con oficinas registradas ubicadas en 4810 Eastgate Mall, San Diego,
CA 92121, EE.UU. es únicamente responsable de la administración del Plan y la
participación en el Plan y la adquisición de Acciones no establece, de forma
alguna, establecer una relación de trabajo entre el Empleado y la Compañía, ya
que el Empleado está participa en el Plan de una base totalmente comercial, y
tampoco establece ningún derecho entre el Empleado y el Patrón.
Reconocimiento del Documento del Plan. Al aceptar el Otorgamiento de las
Unidades de Acciones Restringidas, el Empleado reconoce que el Empleado ha
recibido copias del Plan, ha revisado el Plan y el Contrato en su totalidad y
entiende y acepta completamente todas las disposiciones contenidas en el Plan y
en el Contrato.
Adicionalmente, mediante la firma del Contrato, el Empleado reconoce que el
Empleado ha leído y específica y expresamente ha aprobado los términos y
condiciones del sección 7 del Contrato, en el que claramente se ha descrito y
establecido que: (i) la participación en el Plan no constituye un derecho
adquirido; (ii) el Plan y la participación en el Plan es ofrecida por la
Compañía de forma enteramente discrecional; (iii) la participación en el Plan es
voluntaria; y (iv) la Compañía y cualquier empresa Matriz, Subsidiaria o
afiliada no son responsables por cualquier disminución en el valor de las
Acciones subyacentes a las Unidades de Acciones Restringidas.
Finalmente, el Empleado de acuerdo en que el Empleado no se reserva ninguna
acción o derecho para interponer cualquier demanda o reclamación en contra de la
Compañía por compensación, daño o perjuicio alguno como resultado de su
participación en el Plan y, por lo tanto, otorga finiquito al Patrón, la
Compañía y cualquier empresa Matriz, Subsidiaria o afiliada con respecto a
cualquier demanda o reclamación que pudiera surgir en virtud del Plan.


NETHERLANDS


There are no country-specific provisions.


NEW ZEALAND


There are no country-specific provisions.






--------------------------------------------------------------------------------




NORWAY


There are no country-specific provisions.


SINGAPORE


Notifications


Securities Law Information. In reliance on section 273(1)(f) of the Securities
and Futures Act (Chapter 289, 2006 Ed.) (“SFA”), the grant of RSUs is exempt
from the prospectus and registration requirements under the SFA. The Plan has
not been lodged or registered as a prospectus with the Monetary Authority of
Singapore. Participant should note that the grant of RSUs is subject to section
257 of the SFA and Participant will not be able to make (i) any subsequent sale
of Shares in Singapore or (ii) any offer of such subsequent sale of Shares
subject to the RSUs in Singapore, unless such sale or offer in is made pursuant
to the exemptions under Part XIII Division (1) Subdivision (4) (other than
section 280) of the SFA.


Director Notification Obligation. If Participant is a director, associate
director or shadow director of the Company’s Singapore Parent or Subsidiary,
Participant is subject to certain notification requirements under the Singapore
Companies Act. Among these requirements is an obligation to notify the Company’s
Singapore Parent or Subsidiary in writing when Participant receives an interest
(e.g., RSUs or Shares) in the Company or any Parent or Subsidiary. In addition,
Participant must notify the Company’s Singapore Parent or Subsidiary when
Participant sells Shares or shares of any Parent or Subsidiary (including when
Participant sell Shares issued upon vesting and settlement of the RSUs). These
notifications must be made within two business days of acquiring or disposing of
any interest in the Company or any Parent or Subsidiary. In addition, a
notification of Participant’s interests in the Company or any Parent or
Subsidiary must be made within two business days of becoming a director.


SOUTH AFRICA


Terms and Conditions


Withholding Taxes. The following provision supplements section 6 of the
Agreement:
By accepting the RSUs, Participant agrees that, immediately upon vesting and
settlement of the RSUs, Participant will notify the Employer of the amount of
any gain realized. If Participant fails to advise the Employer of the gain
realized upon vesting and settlement, Participant may be liable for a fine.
Participant will be solely responsible for paying any difference between the
actual tax liability and the amount withheld by the Employer.


Notifications


Exchange Control Information. To participate in the Plan, Participant must
comply with exchange control regulations and rulings in South Africa. Because
the exchange control regulations are subject to change, Participant should
consult Participant’s personal legal advisor prior to vesting and settlement of
the RSUs to ensure compliance with current regulations. Participant is
responsible for ensuring compliance with all exchange control laws in South
Africa.


SOUTH KOREA


Notifications


Exchange Control Information. If Participant receives US$500,000 or more from
the sale of Shares in a single transaction, South Korean exchange control laws
require Participant to repatriate the proceeds to South Korea within 18 months
of the sale.


Foreign Asset/Account Reporting Information. If Participant is a Korean
resident, Participant must declare all of his or her foreign financial accounts
(i.e., non-Korean bank accounts, brokerage accounts, and so on) to the Korean




--------------------------------------------------------------------------------




tax authority and file a report with respect to such accounts if the value of
such accounts exceeds KRW 1 billion (or an equivalent amount in foreign
currency). Participant is advised to consult with his or her personal tax
advisor to determine if the reporting obligation applies to his or her personal
situation.


SPAIN


Terms and Conditions
Termination and Nature of Grant. This provision supplements sections 5 and 7 of
the Agreement:
In accepting the RSUs, Participant consents to participate in the Plan and
acknowledges that he or she has received a copy of the Plan.
Participant understands and agrees that, as a condition of the grant of the
RSUs, Termination for any reason (including the reasons listed below) will
automatically result in the loss of the RSUs that may have been granted to
Participant and that have not vested as of Participant’s Termination Date.
In particular, Participant understands and agrees that any unvested RSUs as of
the Termination Date will be forfeited without entitlement to the underlying
Shares or to any amount of indemnification in the event of a Termination by
reason of, but not limited to, resignation, retirement, disciplinary dismissal
adjudged to be with cause, disciplinary dismissal adjudged or recognized to be
without cause, individual or collective dismissal on objective grounds, whether
adjudged or recognized to be with or without cause, material modification of the
terms of employment under Article 41 of the Workers’ Statute, relocation under
Article 40 of the Workers’ Statute, Article 50 of the Workers’ Statute,
unilateral withdrawal by the Employer and under Article 10.3 of the Royal Decree
1382/1985. Participant acknowledges that he or she has read and specifically
accept the conditions referred to in section 5 and 7 of the Agreement.
Participant understands that the Company has unilaterally, gratuitously and
discretionally decided to grant RSUs under the Plan to individuals who may be
employees or service providers of the Company or a Parent or Subsidiary
throughout the world. The decision is a limited decision that is entered into
upon the express assumption and condition that any grant will not economically
or otherwise bind the Company or any Parent or Subsidiary on an ongoing basis
other than as set forth in this Agreement. Consequently, Participant understands
that the RSUs are granted on the assumption and condition that the RSUs and any
Shares issued upon vesting of the RSUs are not part of any employment or service
contract (either with the Company or any Parent or Subsidiary) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. Further, Participant understands
that the RSUs would not be granted to Participant but for the assumptions and
conditions referred to herein; thus, Participant acknowledges and freely accepts
that should any or all of the assumptions be mistaken or should any of the
conditions not be met for any reason, then the grant of the RSUs and any right
to the RSUs shall be null and void.
Notifications
Securities Law Notification. The grant of RSUs and the Shares issued pursuant to
the vesting of RSUs are considered a private placement outside the scope of
Spanish laws on public offerings and issuances of securities. The Plan and the
Agreement, including this Appendix, have not been nor will they be registered
with the Comisión Nacional del Mercado de Valores (Spanish Securities Exchange
Commission), and they do not constitute a public offering prospectus.




--------------------------------------------------------------------------------




Exchange Control Information. Participant must declare the acquisition,
ownership and sale of Shares to the Spanish Dirección General de Comercio e
Inversiones (the “DGCI”) of the Ministry of Economy and Competitiveness for
statistical purposes. Generally, the declaration must be filed in January for
Shares acquired or sold during (or held as of December 31 of) the prior year;
however, if the value of the Shares purchased under the Plan or the amount of
the sale proceeds exceeds €1,502,530, the declaration must be filed within one
month of the purchase or sale, as applicable.
Foreign Asset/Account Reporting Information.  To the extent Participant holds
assets (e.g., cash or Shares held in a bank or brokerage account) outside Spain
with a value in excess of €50,000 per type of asset (e.g., Shares, cash, and so
on) as of December 31 each year, Participant is required to report information
on such rights and assets on his or her tax return for such year. After such
rights or assets are initially reported, the reporting obligation will only
apply for subsequent years if the value of any previously-reported rights or
assets increases by more than €20,000. The reporting must be completed by March
31. Failure to comply with this reporting requirement may result in penalties.
Accordingly, Participant is advised to consult with his or her personal tax and
legal advisors to ensure that Participant is properly complying with his or her
reporting obligations.
Further, Participant is required to declare electronically to the Bank of Spain
any securities accounts (including brokerage accounts held abroad), as well as
the securities held in such accounts if the value of the transactions for all
such accounts during the relevant year or the balances in such accounts as of
December 31st of the relevant year exceeds €1,000,000.
SWEDEN


There are no country-specific provisions.




SWITZERLAND


Notifications


Securities Law Information. The grant of RSUs is considered a private offering
in Switzerland and is, therefore, not subject to registration in Switzerland.




TURKEY
Notifications


Securities Law Information. Under Turkish law, Participant is not permitted to
sell any Shares acquired under the Plan in Turkey. The Shares are currently
traded on the New York Stock Exchange, which is located outside Turkey, under
the ticker symbol “NOW” and the Shares may be sold through this exchange.


Exchange Control Information. Pursuant to Decree No. 32 on the Protection of the
Value of the Turkish Currency (“Decree 32”) and Communique No. 2008-32/34 on
Decree No. 32, any activity related to investments in foreign securities (e.g.,
the sale of Shares under the Plan) must be conducted through a bank or financial
intermediary institution licensed by the Turkish Capital Markets Board and
should be reported to the Turkish Capital Markets Board. Participant is advised
to contact a personal legal advisor for further information regarding these
requirements.


UNITED KINGDOM


Terms and Conditions


The following terms and conditions apply only if Participant is an Employee. No
grants under this Agreement shall be made to Consultants or Directors resident
in the United Kingdom.


Responsibility for Taxes. The following provisions supplement section 6 of the
Agreement:




--------------------------------------------------------------------------------






Participant agrees that, if Participant does not pay or the Employer or the
Company does not withhold from Participant the full amount of income tax that
Participant owes at vesting, or the release or assignment of the RSUs for
consideration, or the receipt of any other benefit in connection with the RSUs
(the “Due Date”) within 90 days after the Due Date, or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003, then the amount that should have been withheld shall constitute a loan
owed by Participant to the Employer, effective 90 days after the Due Date.
Participant agrees that the loan will bear interest at the Her Majesty’s Revenue
and Customs (“HMRC”) official rate and will be immediately due and repayable by
Participant, and the Company and/or the Employer may recover it at any time
thereafter by withholding the funds from salary, bonus or any other funds due to
Participant by the Company or Employer, by withholding in Shares issued at
settlement or from the cash proceeds from the sale of Shares or by demanding
cash or a cheque from Participant. Participant also authorizes the Company to
delay the issuance of any Shares unless and until the loan is repaid in full.


Notwithstanding the foregoing, if Participant is an executive officer or
director (as within the meaning of Section 13(k) of the Exchange Act), the terms
of the immediately foregoing provision will not apply. In the event that
Participant is an executive officer or director and income tax is not collected
from or paid by Participant within 90 days of the Due Date, the amount of any
uncollected income tax may constitute a benefit to Participant on which
additional income tax and National Insurance Contributions (“NICs”) (including
Employer NICs, as defined below) may be payable. Participant acknowledges that
the Company or the Employer may recover any such additional income tax and NICs
(including Employer NICs, as defined below) at any time thereafter by any of the
means referred to in section 6 of the Agreement, although Participant
acknowledges that he or she ultimately will be responsible for reporting and
paying any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Employer for the value of any
NICs (including Employer NICs, as defined below) due on this additional benefit.


National Insurance Contributions Acknowledgment. As a condition of participation
in the Plan and the vesting of the RSUs, Participant agrees to accept any
liability for secondary Class 1 NICs which may be payable by the Company and/or
the Employer in connection with the RSUs and any event giving rise to
Tax-Related Items (the “Employer NICs”). Without limitation to the foregoing,
Participant agrees to execute a joint election with the Company, the form of
such joint election being formally approved by HMRC (the “Joint Election”), and
any other required consent or election. Participant further agrees to execute
such other joint elections as may be required between Participant and any
successor to the Company and/or the Employer. Participant further agrees that
the Company and/or the Employer may collect the Employer NICs from Participant
by any of the means set forth in section 6 of the Agreement.


If Participant does not enter into a Joint Election prior to the vesting of the
RSUs or if approval of the Joint Election has been withdrawn by HMRC, the RSUs
shall become null and void without any liability to the Company and/or the
Employer.




































--------------------------------------------------------------------------------




SERVICENOW, INC.
2012 EQUITY INCENTIVE PLAN
DENMARK


ARBEJDSGIVERERKLÆRING
I henhold til § 3, stk. 1, i lov om brug af køberet eller tegningsret mv. i
ansættelsesforhold (“Aktieoptionsloven”) er du berettiget til i en særskilt
skriftlig erklæring at modtage følgende oplysninger vedrørende ServiceNow, Inc.
(“Selskabets”) 2012 Equity Incentive Plan med senere ændringer (“Ordningen”).
Denne erklæring indeholder kun de oplysninger, der er nævnt i Aktieoptionsloven,
mens de øvrige kriterier og betingelser for din tildeling af betingede aktier er
beskrevet nærmere i Ordningen, Tildelingsaftalen samt eventuelt andet materiale
vedrørende tildeling, som du har fået adgang til. Begreber, der står med stort
begyndelsesbogstav i denne Arbejdsgivererklæring, men som ikke er defineret
heri, har samme betydning som de begreber, der er defineret i Ordningen eller
Tildelingsaftalen.
1.Tidspunkt for tildeling af den vederlagsfri ret til at modtage aktier mod
opfyldelse af visse betingelser
Tidspunktet for tildelingen af dine betingede aktier er den dato, hvor
Selskabets Bestyrelses vederlagsudvalg (“Udvalget”) godkendte din tildeling og
besluttede, at tildelingen skulle træde i kraft.
2.Kriterier eller betingelser for tildeling af retten til senere at få tildelt
aktier
Kun de i Ordningens pkt. 3 anførte personer kan deltage i Ordningen. De af
Ordningen omfattede betingede aktier tildeles udelukkende efter Udvalgets skøn
og hensigten er at realisere de i Ordningens pkt. 1 anførte formål, herunder
bl.a. at tilskynde de berettigede modtagere af aktierne til at eje ordinære
aktier i Selskabet og motivere deltagerne i Ordningen til fortsat at arbejde for
og bidrage til Selskabets fremgang. Selskabet kan frit vælge fremover ikke at
tildele dig betingede aktier. Du har hverken ret til eller krav på i fremtiden
at få tildelt betingede aktier.


3.Modningstidspunkt eller -periode
Dine betingede aktier modnes over en periode (“modningsperioden”), forudsat at
du fortsat er ansat i eller arbejder for Selskabet eller en Tilknyttet
Virksomhed og alle betingelser vedrørende performance eller andre betingelser
for modning anført i tildelingsmaterialet er opfyldt, medmindre de betingede
aktier modnes eller bortfalder på et tidligere tidspunkt af de i Ordningen
anførte årsager og med forbehold for pkt. 5 i denne erklæring.
4.Udnyttelseskurs
Der skal ikke betales nogen udnyttelseskurs, når dine betingede aktier modnes,
eller når der udstedes ordinære aktier i Selskabet til dig.
5.Din retsstilling i forbindelse med fratræden
I henhold til Aktieoptionsloven vil dine betingede aktier i tilfælde af din
fratræden blive behandlet i overensstemmelse med Aktieoptionslovens §§ 4 og 5,
medmindre bestemmelserne i Ordningen og Tildelingsaftalen er mere fordelagtige
for dig end Aktieoptionslovens §§ 4 og 5. Såfremt bestemmelserne i Ordningen og
Tildelingsaftalen er mere fordelagtige for dig, vil disse bestemmelser være
gældende for, hvordan dine betingede aktier behandles i forbindelse med din
fratræden.
6.Økonomiske aspekter ved at deltage i Ordningen
Tildelingen af betingede aktier har ingen umiddelbare økonomiske konsekvenser
for dig. Værdien af de betingede aktier indgår ikke i beregningen af feriepenge,
pensionsbidrag eller øvrige lovpligtige vederlagsafhængige ydelser.
Aktier er finansielle instrumenter. Den fremtidige værdi af Selskabets ordinære
aktier kendes ikke og kan ikke forudsiges med sikkerhed.
SERVICENOW, INC.
U.S.A.
EMPLOYER STATEMENT
Pursuant to Section 3(1) of the Act on Stock Options in employment relations
(the “Stock Option Act”), you are entitled to receive the following information
regarding the ServiceNow, Inc. (the “Company”) 2012 Equity Incentive Plan (the
“Plan”) in a separate written statement.


This statement generally contains only the information mentioned in the Stock
Option Act, while the other terms and conditions of your grant of Restricted
Stock Units are described in detail in the Plan, the Agreement and any other
grant materials provided by the Company, which have been made available to you.
Capitalized terms used by not defined herein shall have the same meaning
ascribed to them in the Plan or the Agreement.


1.Date of grant of unfunded right to receive stock upon satisfying certain
conditions
The grant date of your Restricted Stock Units is the date that the Compensation
Committee of the Board of Directors of the Company (the “Committee”) approved a
grant for you and determined it would be effective.


2.Terms or conditions for grant of a right to future award of stock
Only persons identified in Section 3 of the Plan are eligible to participate in
the Plan. The grant of Restricted Stock Units under the Plan is offered at the
sole discretion of the Committee and is intended to achieve the purposes
identified in Section 1 of the Plan, including (among other things) encouraging
ownership of the Company’s common stock by eligible grantees and heightening the
desire of participants to continue working toward and contributing to the
success of the Company. The Company may decide, in its sole discretion, not to
make any grants of restricted stock units to you in the future. You have no
entitlement or claim to receive future grants of restricted stock units.
3.Vesting Date or Period
Your Restricted Stock Units shall vest over a period of time (“vesting period”),
provided you remain employed by or in the service of the Company or an Affiliate
and any performance or other vesting conditions set forth in the grant materials
are satisfied, unless the Restricted Stock Units are vested or terminated
earlier for the reasons set forth in the Plan and subject to section 5 of this
statement.
4.Exercise Price
No exercise price is payable upon the vesting of your Restricted Stock Units and
the issuance of shares of the Company’s common stock to you.
5.Your rights upon termination of employment
Pursuant to the Stock Option Act, the treatment of your Restricted Stock Units
upon termination of employment will be determined under Sections 4 and 5 of the
Stock Option Act unless the terms contained in the Plan and the Agreement are
more favorable to you than Sections 4 and 5 of the Stock Option Act. If the
terms contained in the Plan and the Agreement are more favorable to you, then
such terms will govern the treatment of your Restricted Stock Units upon
termination of employment.
6.Financial aspects of participating in the Plan
The grant of Restricted Stock Units has no immediate financial consequences for
you. The value of the Restricted Stock Units is not taken into account when
calculating holiday allowances, pension contributions or other statutory
consideration calculated on the basis of salary.
Shares of stock are financial instruments. The future value of the Company’s
common stock is unknown and cannot be predicted with certainty.
SERVICENOW, INC.
U.S.A.





--------------------------------------------------------------------------------


















































































































--------------------------------------------------------------------------------




SERVICENOW, INC.
2012 EQUITY INCENTIVE PLAN
ISRAEL


If you have not already executed a Section 102 Capital Gains Award Confirmation
Letter (“Confirmation Letter”) in connection with grants made under the Israeli
Subplan to the 2012 Equity Incentive Plan (the “Plan”), you must print, sign and
deliver the signed copy of this Confirmation Letter within 45 days to the
Trustee at the following address and the attention of: Erika Ickowicz Aloni,
Account Manager, ESOP Trust Company, Aviv Tower, 7 Jabotinsky St. Ramat Gan,
52520 Israel. If the Trustee does not receive the signed Confirmation Letter
within 45 days, the stock options and/or restricted stock units will not qualify
for preferential tax treatment.


Section 102 Capital Gains Award Confirmation Letter


I hereby confirm and agree that the stock options and/or restricted stock units
granted to me by ServiceNow, Inc. (the “Company”) under the Israeli Subplan to
the Plan that have been designated by the board of directors (or a committee
thereof) of the Company as awards subject to the “Capital Gains Track”,
according to Section 102(b)(2) and 102(b)(3) and the Income Tax Rules issued
thereunder (“Section 102”) of the Israel Income Tax Ordinance (the “Awards”),
shall be subject to the terms and conditions of the “Capital Gains Track” set
forth in said Section 102 and shall be held by ESOP Management and Trust
Services Ltd. as trustee (the “Trustee”) in accordance with the requirements of
Section 102 (the “Holding Period”).


I hereby declare that:


7.
I understand and accept the provisions of Section 102 and the “Capital Gains
Track” as they apply to Awards.



8.
Subject to the provisions of Section 102, I hereby confirm that I shall not sell
and/or transfer the Awards, or any shares or additional rights associated with
the Awards, before the “end of the Holding Period” (as defined in Section 102).
In the event that I shall elect to sell or release the shares or additional
rights, as the case may be, prior to the “end of the Holding Period,” the
provisions of Section 102 shall apply and the applicable tax consequences shall
be borne solely by me.



9.
I understand that the grant of Awards is subject to the receipt of all required
approvals from Israeli tax authorities and compliance with the requirements of
Section 102.



10.
I agree to be bound by the provisions of the Company’s trust agreement with the
Trustee.



11.
I hereby confirm that I have: (i) read and understand this letter; (ii) received
all the clarifications and explanations that I have requested; and (iii) had the
opportunity to consult with my advisers before signing this confirmation letter.



12.
I hereby confirm that, in addition to my confirmation and agreement hereunder,
the acceptance or settlement of any such Awards shall be deemed as irrevocable
confirmation of my acknowledgements and undertakings herein with respect to such
specific Award.



Name of Employee: __________________


ID : ________________________________


Signature: __________________________










--------------------------------------------------------------------------------




SERVICENOW, INC.
2012 EQUITY INCENTIVE PLAN
UNITED KINGDOM


Election To Transfer the Employer’s National Insurance Liability to the Employee


This Election is between:


A.
The individual who has obtained authorised access to this Election (the
“Employee”), who is employed by one of the employing companies listed in the
attached schedule (the “Employer”) and who is eligible to receive restricted
stock units (“RSUs”) pursuant to the 2012 Equity Incentive Plan (the “Plan”),
and



B.
ServiceNow, Inc., 102 S. Sierra Avenue, Solana Beach, CA 92075, U.S.A. (the
“Company”), which may grant RSUs under the Plan and is entering into this
Election on behalf of the Employer.



11.Introduction
12.

12.1
This Election relates to all RSUs granted to the Employee under the Plan on or
after June 18, 2012, up to the termination date of the Plan.



12.2
In this Election the following words and phrases have the following meanings:



a.
“Chargeable Event” means, in relation to the RSUs:



i.
the acquisition of securities pursuant to restricted stock units (within section
477(3)(a) of ITEPA);



ii.
the assignment (if applicable) or release of the restricted stock units in
return for consideration (within section 477(3)(b) of ITEPA);



iii.
the receipt of a benefit in connection with the restricted stock units, other
than a benefit within (i) or (ii) above (within section 477(3)(c) of ITEPA);



iv.
post-acquisition charges relating to the shares acquired pursuant to the
restricted stock units (within section 427 of ITEPA); and/or



v.
post-acquisition charges relating to the shares acquired pursuant to the
restricted stock units (within section 439 of ITEPA).



b.“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.


c.“SSCBA” means the Social Security Contributions and Benefits Act 1992.


12.3
This Election relates to the employer’s secondary Class 1 National Insurance
Contributions (the “Employer’s Liability”) which may arise on the occurrence of
a Chargeable Event in respect of the RSUs pursuant to section 4(4)(a) and/or
paragraph 3B(1A) of Schedule 1 of the SSCBA.



12.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the SSCBA, or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.



12.5
This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).







--------------------------------------------------------------------------------




13.
The Election

14.

The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Chargeable Event is hereby
transferred to the Employee. The Employee understands that, by signing or
electronically accepting this Election, he or she will become personally liable
for the Employer’s Liability covered by this Election. This Election is made in
accordance with paragraph 3B(1) of Schedule 1 of the SSCBA.


15.
Payment of the Employer’s Liability

16.

16.1
The Employee hereby authorises the Company and/or the Employer to collect the
Employer’s Liability from the Employee at any time after the Chargeable Event:



i.
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Chargeable Event; and/or



ii.
directly from the Employee by payment in cash or cleared funds; and/or



iii.
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the RSUs, the proceeds
of which must be delivered to the Employer in sufficient time for payment to be
made to Her Majesty’s Revenue & Customs (“HMRC”) by the due date; and/or



iv.
where the proceeds of the gain are to be made through a third party, the
Employee will authorize that party to withhold an amount from the payment or to
sell some of the securities which the Employee is entitled to receive in respect
of the RSUs, such amount to be paid in sufficient time to enable the Company to
make payment to HMRC by the due date; and/or



v.
through any other method as set forth in the applicable RSU agreements entered
into between the Employee and the Company.



16.2
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities to the Employee in respect of the RSUs until full
payment of the Employer’s Liability is received.



16.3
The Company agrees to remit the Employer’s Liability to HMRC on behalf of the
Employee within 14 days after the end of the UK tax month during which the
Chargeable Event occurs (or within 17 days if payments are made electronically).



17.
Duration of Election

18.

18.1
The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.



18.2
This Election will continue in effect until the earliest of the following:



i.
the Employee and the Company agree in writing that it should cease to have
effect;



ii.
on the date the Company serves written notice on the Employee terminating its
effect;



iii.
on the date HMRC withdraws approval of this Election; or



iv.
after due payment of the Employer’s Liability in respect of the entirety of the
RSUs to which this Election relates or could relate, such that the Election
ceases to have effect in accordance with its terms.





--------------------------------------------------------------------------------






Acceptance by the Employee


The Employee acknowledges that by clicking on the “ACCEPT” box where indicated
on the grant acceptance screen, the Employee agrees to be bound by the terms of
this Election as stated above.




Acceptance by the Company


The Company acknowledges that, by signing this Election or arranging for the
scanned signature of an authorised representative to appear on this Election,
the Company agrees to be bound by the terms of this Election.


Signature for and on
behalf of the Company                ____________________________


Name                        Ethan Christensen
    
Position                    Vice President, Legal


Date                         ____________________________












































































--------------------------------------------------------------------------------




SCHEDULE OF EMPLOYER COMPANIES


The following are employer companies to which this Election may apply:


Service-now.com UK Limited
Registered Office:
Standard House, Weyside Park, Catteshall Lane, Godalming,
Surrey, Gu7 1XE
Company Registration Number:
6299383
Corporation Tax District:
201 South London
Corporation Tax Reference:
6359720602
PAYE Reference:
581/LA08194



















































